Exhibit 10.1




EXECUTION VERSION
Dated as of June 25, 2016


ONEX WILDCAT LLC
AND
WIRECO WORLDGROUP (CAYMAN) INC.

--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------















    



--------------------------------------------------------------------------------


CONTENTS
CLAUSE    PAGE




ARTICLE 1 DEFINITIONS AND RULES OF CONSTRUCTION
............................................ 2
Section 1.1 Defined Terms
...........................................................................................
2
Section 1.2 Rules of Construction
................................................................................
8


ARTICLE 2 PURCHASE AND SALE
.........................................................................................
9
Section 2.1 Purchase and Sale
......................................................................................
9
Section 2.2 Closing
.....................................................................................................
10
Section 2.3 Closing Transactions
................................................................................
10


ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY ................... 11
Section 3.1 Corporate Existence
.................................................................................
11
Section 3.2 Authorization
...........................................................................................
11
Section 3.3 Governmental Authorization
................................................................... 12
Section 3.4 Non-contravention
...................................................................................
12
Section 3.5 Capitalization
...........................................................................................
12
Section 3.6 Subsidiaries
..............................................................................................
13
Section 3.7 Financial Statements
................................................................................
13
Section 3.8 Real Property
...........................................................................................
15
Section 3.9 Intellectual Property
.................................................................................
15
Section 3.10 Taxes
........................................................................................................
16
Section 3.11 Absence of Certain
Developments........................................................... 18
Section 3.12 Permits
.....................................................................................................
18
Section 3.13 Labor and Employment Matters
.............................................................. 19
Section 3.14 Benefit Plans
............................................................................................
19
Section 3.15 Valid Issuance of Securities
..................................................................... 21
Section 3.16 Compliance with Laws; Litigation
........................................................... 21
Section 3.17 Environmental
..........................................................................................
22
Section 3.18 Export Control and Sanctions Laws
........................................................ 23
Section 3.19 Material Contracts
....................................................................................
23
Section 3.20 Transactions with Related Parties
............................................................ 24
Section 3.21 Insurance
..................................................................................................
25
Section 3.22 Customers and
Suppliers..........................................................................
25
Section 3.23 Brokers or Finders’ Fees
.......................................................................... 25
Section 3.24 No Additional Representations
................................................................ 26


ARTICLE 4 REPRESENTATION AND WARRANTIES OF THE BUYER ...........................
26
Section 4.1 Existence
..................................................................................................
26
Section 4.2 Authorization
...........................................................................................
26


 
 
 




--------------------------------------------------------------------------------





Section 4.3 Governmental Authorization
................................................................... 26
Section 4.4 Non-contravention
...................................................................................
27
Section 4.5
Financing..................................................................................................
27
Section 4.6 Guarantee
.................................................................................................
28
Section 4.7 Purchase for Investment
........................................................................... 28
Section 4.8 Private
Placement.....................................................................................
28
Section 4.9 Litigation
..................................................................................................
29
Section 4.10 Brokers or Finders’ Fees
......................................................................... 29
Section 4.11 No Inducement or Reliance
..................................................................... 29


ARTICLE 5 COVENANTS OF THE PARTIES
........................................................................ 30
Section 5.1 Access to Information
..............................................................................
30
Section 5.2 Conduct of Business
................................................................................
31
Section 5.3 Regulatory Filings; Consents
................................................................... 32
Section 5.4
Financing..................................................................................................
34
Section 5.5 Amendments to Memorandum and Articles of Association
.................... 38
Section 5.6 Management Incentive Plan
..................................................................... 38
Section 5.7 Further
Assurances...................................................................................
38


ARTICLE 6 CONDITIONS TO
CLOSING................................................................................
38
Section 6.1 Conditions to Obligations of the Buyer and the Company
...................... 38
Section 6.2 Additional Conditions to Obligations of the Buyer
................................. 39
Section 6.3 Additional Conditions to Obligations of the Company
........................... 39


ARTICLE 7 DELIVERIES AT CLOSING
.................................................................................
40
Section 7.1 Deliveries by the Company
...................................................................... 40
Section 7.2 Deliveries by the Buyer
........................................................................... 41


ARTICLE 8 TERMINATION
.....................................................................................................
41
Section 8.1 Termination Events
..................................................................................
41
Section 8.2 Effect of Termination
...............................................................................
42
Section 8.3 Buyer Termination Fee
............................................................................ 42


ARTICLE 9 OTHER AGREEMENTS
.......................................................................................
43
Section 9.1 Other Matters
...........................................................................................
43


ARTICLE 10 MISCELLANEOUS
.............................................................................................
43
Section 10.1 Survival; Recourse
..................................................................................
43


 
 
 




--------------------------------------------------------------------------------





Section 10.2 Enforcement
............................................................................................
44
Section 10.3 Publicity
..................................................................................................
44
Section 10.4 Headings
.................................................................................................
44
Section 10.5 Severability
.............................................................................................
45
Section 10.6 Benefit of the Agreement
........................................................................ 45
Section 10.7 Notices
....................................................................................................
45
Section 10.8 Amendments and Waivers
....................................................................... 46
Section 10.9 Schedules and
Annexes............................................................................
46
Section 10.10 Counterparts
..........................................................................................
46
Section 10.11 Expenses
................................................................................................
46
Section 10.12 Financing Sources
.................................................................................
47
Section 10.13 Governing Law
.....................................................................................
48
Section 10.14 Jurisdiction: No Jury Trial
.................................................................... 48
Section 10.15 Entire Agreement
..................................................................................
48




Exhibits


Exhibit A – Form of Shareholders Agreement
Exhibit B – Form of Amended and Restated Memorandum and Articles of Association
Exhibit C – MIP Term Sheet
Exhibit D – Form of Amended and Restated Paine Management Agreement
Exhibit E – Form of Buyer Management Agreement
Exhibit F – Form of Registration Rights Agreement
Exhibit G – Guarantee


Schedules


Disclosure Schedules
Schedule 1.1
Schedule 2.1(c)
Schedule 4.10
Schedule 5.2
Schedule 5.3(a)
Schedule 5.4
Schedule 6.2(e)
Schedule 10.11


Annexes


Annex E – Sources and Uses Schedule
Annex 9 – Other Matters


 
 
 




--------------------------------------------------------------------------------









Other Defined Terms
    

ABL Facility
Section 5.4(c)

Accounting Arbitrator
Section 2.1(b)

accredited investor
Section 4.8(f)

Agreement
Preamble

Audited Financial Statements
Section 3.7(a)

Bankruptcy and Equity Exception
Section 3.2

Buyer
Preamble

Closing
Section 2.1

Closing Date
Section 2.2

Closing Date Funding Increase
Section 5.4(c)

Commitment Letters
Section 4.5(a)

Company
Preamble

Company Benefit Plan
Section 3.14(a)

Company Related Parties
Section 10.2

Confidentiality Agreement
Section 5.1

DDTC
Section 2.23.3

Debt Commitment Letters
Recitals

Debt Financing
Recitals

Definitive Agreements
Section 5.4

DOJ
Section 5.3(a)

Employee Representatives
Section 3.13

End Date
Section 8.1(c)

Equity Commitment Letter
Section 4.5(a)

Equity Financing
Section 4.5(a)

ERISA
Section 3.14(a)

ERISA Affiliate
Section 3.14(d)

Exchange Act
Section 3.7(c)

Existing Indebtedness
Recitals

Final Adjustment Date Net Debt
Section 2.1(b)

Final Other Indebtedness
Section 2.1(b)

Financial Statements
Section 3.7(a)

Foreign Benefit Plan
Section 3.14(a)

FTC
Section 5.3(a)

Guarantee
Section 4.5(e)

Initial Borrower
Recitals

ITAR
Section 2.2

Junior Debt Commitment Letter
Recitals

Junior Facilities
Section 5.4(c)

Junior Lenders
Recitals

Leased Real Property
Section 3.8(b)



 
 
 




--------------------------------------------------------------------------------





Lenders
Recitals

Material Contracts
Section 3.19(a)

MIP
Section 5.6

Original WRCA Structure
Section 3.10(j)

Post-Signing Statement
Section 2.1(b)

Professional Fees
Section 10.11

Proposed Date
Section 2.1

Purchase Price
Section 2.1

Purchased Shares
Section 2.1

Real Property Leases
Section 3.8(b)

Refinancing
Recitals

Registered IP
Section 3.9

Registered Subsidiary
Section 3.7(a)

Sarbanes-Oxley Act
Section 3.7(c)

Securities Act
Section 4.8(f)

Senior Debt Commitment Letter
Recitals

Senior Lenders
Recitals

Shareholders Agreement
Recitals

Sources and Uses Schedule
Section 2.1(a)

Sponsor
Section 4.5(a)

Tax Documents
Section 3.10(j)

Termination Fee
Section 8.3(a)

Top Customers
Section 3.22(a)

Top Suppliers
Section 3.22(a)

Unaudited Financial Statements
Section 3.7(a)

WRCA Acquisition
Section 3.10(j)














 
 
 




--------------------------------------------------------------------------------






STOCK SUBSCRIPTION AGREEMENT
STOCK SUBSCRIPTION AGREEMENT dated as of June 24, 2016 (this Agreement) by and
between WireCo WorldGroup (Cayman) Inc., a Cayman Islands exempted company (the
Company) and Onex Wildcat LLC, a Delaware limited liability company (the Buyer).
WHEREAS, the Company desires to issue and sell to the Buyer, and the Buyer
desires to purchase, the Purchased Shares (as defined below), subject to the
terms and conditions of this Agreement;
WHEREAS, in connection with the Closing (as defined below), the existing
indebtedness of the Company and its Subsidiaries (all such existing indebtedness
described on Schedule 5.4, the Existing Indebtedness) will be refinanced (the
Refinancing);
WHEREAS, at the Closing, the Buyer, the Company and certain other parties shall
enter into an Amended and Restated Shareholders Agreement of the Company (the
Shareholders Agreement), in substantially the form attached hereto as Exhibit A,
setting forth certain agreements with respect to the Company;
WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and inducement to the Company’s willingness to enter into this
Agreement, the Sponsor (as defined below) has executed and delivered the Equity
Commitment Letter (as defined below) naming the Company as an express third
party beneficiary of the terms thereof; and
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company has received and accepted (x) a fully executed commitment letter dated
as of the date hereof (together with all exhibits, annexes and schedules thereto
and the Fee Letter and side letter, each as dated as of the date hereof, and
each as amended, supplemented or replaced in compliance with this Agreement, the
Senior Debt Commitment Letter) between Onex Wildcat LLC (the Initial Borrower)
and the lenders named therein (collectively, the Senior Lenders) pursuant to
which such Senior Lenders have agreed, subject to the terms and conditions
thereof, to provide the amounts of senior debt financing set forth therein, and
for the purposes described therein and (y) a fully executed commitment letter
between Onex Wildcat LLC and the lender named therein dated as of the date
hereof (together with all exhibits, annexes and schedules thereto, and as
amended, supplemented or replaced in compliance with this Agreement, the Junior
Debt Commitment Letter and, together with the Senior Debt Commitment Letter, the
Debt Commitment Letters ) from the lenders named therein (collectively, the
Junior Lenders and, together with the Senior Lenders, the Lenders) pursuant to
which such Junior Lenders, comprised of the Buyer and/or its Affiliates, have
agreed, subject to the terms and conditions thereof, to provide the amounts of
junior debt financing set forth therein, and for the purposes described therein.
The debt financing to be provided by the Financing Sources and the Junior
Lenders and committed to pursuant to the Debt Commitment Letters is referred to
in this Agreement as the Debt Financing.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:


    



--------------------------------------------------------------------------------










ARTICLE 1            

DEFINITIONS AND RULES OF CONSTRUCTION

Section 1.1    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
Action means any action, complaint, demand, petition, suit, arbitration,
investigation, hearing or other proceeding, whether civil or criminal, at law or
in equity, before any Governmental Entity.
Adjustment Date Net Debt means (i) all indebtedness for borrowed money of the
Company and its Subsidiaries, together with all accrued and unpaid interest
thereon, under the debt instruments set forth in Schedule 1.1, including for the
avoidance of doubt one month of interest on the 9.50% Senior Notes due 2017
(which amount shall be the amount set forth in Schedule 1.1 and not subject to
adjustment), less (ii) all cash and cash equivalents of the Company and its
Subsidiaries, in each case as of June 30, 2016, and calculated in the same
manner, and in accordance with the same practices, policies, principles, methods
and procedures, as the calculations of the estimates thereof set forth in
Schedule 1.1.
Affiliate means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, the term “control” means
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. The terms “controlled”
and “controlling” have meanings correlative thereto.
Amended and Restated Memorandum and Articles means the Amended and Restated
Memorandum and Articles of Association of the Company in the form attached as
Exhibit B hereto.
Anti-Corruption Laws means the U.S. Foreign Corrupt Practices Act of 1977, as
amended; the U.K. Bribery Act of 2010; any applicable Law enacted in connection
with, or arising under, the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions; the Anti-Corruption Law
(2014 Revision) (as amended from time to time) of the Cayman Islands; or any
other applicable Laws or regulations of any Governmental Entity relating to
bribery or corruption.
Balance Sheet Date means March 31, 2016.
Business Day means any day other than a Saturday, a Sunday or other day on which
banks are required or authorized by Law to be closed in New York, NY or the
Cayman Islands.
Chinese JV Agreement means the Equity Joint Venture Contract, dated as of June
12, 2006, as amended, by and between Jiangbei Steel Processing and Logistics Co.
Ltd, a Chinese limited liability company, and WRCA Hong Kong Holding Company
Limited, a Hong Kong limited liability company.


Page 2





--------------------------------------------------------------------------------









Code means the Internal Revenue Code of 1986, as amended, and the regulations,
rulings and other pronouncements issued thereunder.
Commitment Letters means the Equity Commitment Letter together with the Debt
Commitment Letters.
Compliant means, with respect to the Required Information and the other
marketing material used in connection with the Debt Financing, that: (i) the
Required Information and such marketing material does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the Required Information or such marketing material not misleading
in light of the circumstances in which made; (ii) the applicable auditors have
not withdrawn any audit opinion with respect to any audited financial statements
contained in the Required Information or such marketing material; and (iii) it
shall not become necessary to restate any historical financial statements
included in the Required Information or such marketing material, and no such
restatement shall be under consideration.
Debt Repayment Conditions means the conditions precedent to the repayment,
redemption or satisfaction and discharge, as applicable, of all Existing
Indebtedness listed on Schedule 5.4 at Closing in accordance with its terms in a
manner consistent with Section 2.3(c) hereof, including, without limitation, the
delivery of one or more pay-off letters and lien release documentation with
respect to the Existing Credit Agreement in form reasonably acceptable to the
Buyer, consummating a satisfaction and discharge of the notes issued under the
Existing Indenture at Closing (together with issuing a notice of redemption of
such notes at Closing), but not prior to the Closing Date, and issuing a
conditional notice of redemption to the holders of the notes issued under the
Existing Note Purchase Agreement at least 30 (but not more than 60) days prior
to the Closing.
Disclosure Schedules means the schedules, dated as of the date hereof, delivered
by the Company to the Buyer and which form a part of this Agreement.
Environmental Law means any Laws concerning occupational health and safety,
pollution or protection of the environment, including all such Laws relating to
the emission, discharge, release or threatened release of any chemicals,
petroleum, pollutants, contaminants or hazardous or toxic materials, substances
or wastes (Hazardous Substances) into ambient air, surface water, groundwater or
lands or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of or exposure to any
Hazardous Substances.
Estimated Adjustment Date Net Debt means $797,225,611.12.
Existing Indenture means the indenture, dated as of May 19, 2010, among the
Company, the guarantors party thereto and U.S. Bank, National Association, as
trustee.
Existing Note Purchase Agreement means the note purchase agreement, dated as of
July 12, 2012, as supplemented and amended, among the Company, the guarantors
party thereto and the noteholders party thereto.
Existing Shareholder Instrument means (i) a contractual agreement, in a form
reasonably satisfactory to the Buyer and Paine & Partners Capital Fund III,
L.P., pursuant to which the Buyer


Page 3





--------------------------------------------------------------------------------









agrees to pay to the Existing Shareholders 20% of the cash-on-cash gain the
Buyer would have otherwise received in excess of a 2.75x cash-on-cash return on
its aggregate equity investment in the Company, or (ii) a security issued by the
Company, in a form reasonably satisfactory to the Buyer and Paine & Partners
Capital Fund III, L.P., providing that the Existing Shareholders shall receive
20% of the cash-on-cash gain the Buyer would have otherwise received in excess
of a 2.75x cash-on-cash return on its aggregate equity investment in the
Company.
Final Per Share Price means an amount equal to the Final Pre-Money Equity Amount
divided by the Fully Diluted Share Number.
Final Pre-Money Equity Amount means an amount equal to (i) the Pre-Money Equity
Amount minus (ii) the Net Debt Adjustment Amount minus (iii) the amount of Final
Other Indebtedness in excess of $500,000 in the aggregate (if any).
Final Total New Equity Amount means an amount equal to the Total New Equity plus
the Net Debt Adjustment Amount.
Financing means, collectively, the Equity Financing and the Debt Financing.
Financing Sources means the agents, arrangers, Senior Lenders and other entities
that have committed to provide or arrange or otherwise entered into agreements
in connection with the Senior Debt Commitment Letter and their respective
partners, stockholders, managers, members, directors, attorneys, officers,
employees, advisors, accountants, consultants, agents, representatives or
affiliates and any successors or assigns of the foregoing.
Fully Diluted Share Number means 2,055,089 Ordinary Shares, which number shall
be adjusted in accordance with Section 2.1(b), if necessary, to reflect any
inaccuracy as of June 30, 2016.
GAAP means United States generally accepted accounting principles.
Government Official means any officer or employee of a foreign or domestic
political party or campaign official, candidate for foreign political office,
officials or employees of public international organizations, or any other
person connected to a Governmental Entity or acting on behalf of the foregoing.
Governmental Entity means any federal, national, state, foreign, provincial,
local or other government or any governmental or regulatory authority, agency,
bureau, board, commission, court, judicial or arbitral body, department,
political subdivision, tribunal or other instrumentality thereof, or any entity
owned or controlled by any of the foregoing; provided that other than with
respect to Section 3.16, any Governmental Entity acting in its capacity as a
contract counterparty shall not be a Governmental Entity for the purposes of
this Agreement.
HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
Indebtedness means, as of any date, without duplication, the outstanding
principal amount of, accrued and unpaid interest on and other payment
obligations, arising under any obligations of the Company or any of its
Subsidiaries consisting of (i) indebtedness for borrowed money, (ii)


Page 4





--------------------------------------------------------------------------------









indebtedness evidenced by any note, bond, debenture or other debt security other
than performance and similar bonds issued in the ordinary course of business,
(iii) letters of credit, to the extent drawn, and bankers’ acceptances issued
for the account of the Company or any of its Subsidiaries, (iv) obligations
under leases required in accordance with GAAP to be recorded as capital leases,
and (v) all obligations of the type referred to in clauses (i) through (iv) of
the Company or any of its Subsidiaries, the payment of which the Company or any
of its Subsidiaries is responsible or liable as guarantor or otherwise.
Intellectual Property means any of the following: (i) patents and patent
applications; (ii) registered and unregistered trademarks, service marks and
trade names, pending trademark and service mark registration applications, and
intent-to-use registrations or similar reservations of marks; (iii) registered
and unregistered copyrights, and applications for registration of copyright;
(iv) internet domain names; (v) trade secrets, know-how and other proprietary
rights; (vi) rights in computer software; and (vii) licenses with respect to any
of the foregoing.
Knowledge of the Company means the actual knowledge of Christopher Ayers, Brian
Block, Gary Gluzberg, José Gramaxo and Keith Hyder.
Law means any law, treaty, rule, regulation, judgment, injunction, order,
ordinance, statute, requirement, binding guidance, or decree of any Governmental
Entity.
Lien means any mortgage, lien, pledge, charge, security interest, claim, option,
right of first refusal or offer or other encumbrance of any kind.
Losses means all claims, losses, Taxes, liabilities, damages, deficiencies,
interest and penalties, costs and expenses, including in connection with or
resulting from the defense, settlement and/or compromise of a claim, demand or
assessment, and including the reasonable costs, expenses and fees of attorneys,
accountants, expert witnesses and investigators.
Marketing Period means the first period of 20 consecutive Business Days
commencing on the date on which the Buyer has received the Required Information
and throughout which such Required Information has been Compliant; provided that
such period shall not include July 4, 2016 (provided that the exclusion of such
day shall not otherwise affect the running of such twenty consecutive Business
Days) and that the Marketing Period shall either end on or prior to August 19,
2016 or begin on or after September 5, 2016; provided, further, that if the
Company shall in good faith believe that it has provided the Required
Information, it may deliver to Buyer a written notice to that effect (stating
when it believes it completed such delivery), in which case the Required
Information shall be deemed to have been delivered on the date of delivery of
such notice unless Buyer in good faith reasonably believes the Company has not
completed the delivery of the Required Information and within 5 Business Days
after the delivery of such notice by the Company, delivers a written notice to
the Company to that effect (stating with specificity which Required Information
the Company has not delivered).
Material Adverse Effect means any change, effect, event, occurrence, state of
facts or development that, individually or in the aggregate, has had or would
reasonably be expected to have a material adverse effect on the financial
condition, business, assets or results of operations of the Company


Page 5





--------------------------------------------------------------------------------









and its Subsidiaries, taken as a whole; provided, however, that none of the
following shall be deemed, either alone or in combination, to constitute, and
none of the following shall be taken into account in determining whether there
has been or will be, a Material Adverse Effect: any change, effect, event,
occurrence, state of facts or development attributable to (i) the negotiation,
execution or announcement of this Agreement or of the transactions contemplated
by this Agreement; (ii) conditions affecting the industries in which the Company
and its Subsidiaries operate or participate (including any such conditions
affecting customers and suppliers), the economy as a whole or the financial,
credit, commodities (including oil) or capital markets in general (including
currency and commodity price fluctuations); (iii) the taking of any action
required by this Agreement (other than the first sentence of Section 5.2); (iv)
any change in applicable Laws or the interpretation thereof; (v) actions taken
at the Buyer’s written request or with the Buyer’s written consent; (vi) actions
required to be taken under applicable Laws; (vii) any change in GAAP or other
accounting requirements or principles or the interpretation thereof; (viii) the
failure of the Company or its Subsidiaries to meet or achieve the results set
forth in any projection or forecast (provided, that this clause (viii) shall not
prevent a determination that any change or effect underlying such failure to
meet projections or forecasts has resulted in a Material Adverse Effect (to the
extent the cause of such change or effect is not otherwise excluded from this
definition of Material Adverse Effect)); (ix) any national or international
political or social conditions, including the commencement, continuation or
escalation of a war, hostilities, political instability or other international
or national calamity, police action, act of terrorism or military conflicts,
whether or not pursuant to the declaration of an emergency or war; and (x) the
effect of any work stoppages, earthquakes, floods, hurricanes, tornadoes, fires
or other natural or man-made disasters or force majeure events, or any epidemic,
pandemic or other outbreak of disease; provided, further, that, in the case of
clauses (ii), (iv), (vi), (vii), (ix) and (x) above, if such change, effect,
event, occurrence, state of facts or development disproportionately and
adversely affects the Company and its Subsidiaries, taken as a whole, in any
material respect as compared to other Persons or businesses that operate in the
industry and location in which such change, effect, event, occurrence, state of
facts or development occurs, then the disproportionate aspect of such change,
effect, event, occurrence, state of facts or development shall not be deemed
included in such clauses and may be taken into account in determining whether a
Material Adverse Effect has or will occur (to the extent not otherwise excluded
from this definition of Material Adverse Effect).
Memorandum and Articles of Association means the Amended and Restated Memorandum
and Articles of Association of the Company in effect as of the date hereof.
Net Debt Adjustment Amount means an amount, which may be a positive or negative
number, equal to the Final Adjustment Date Net Debt minus the Estimated
Adjustment Date Net Debt.
Order means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Entity or arbitrator.
Ordinary Share means an ordinary share in the capital of the Company having a
par or nominal value of $0.01 each.


Page 6





--------------------------------------------------------------------------------









Other Indebtedness means Indebtedness of the Company and its Subsidiaries as of
the date of this Agreement that has not been incurred pursuant to the
agreements, documents or other instruments or arrangements set forth on Schedule
3.6(d).
Paine Management Agreement means the letter agreement, dated February, 2007, by
and among Fox Paine Management II, LLC, Wire Rope Corporation of America, Inc.
and WRCA (Cyprus) Holdings, Ltd.
Permitted Liens means any (i) Lien for Taxes which are not yet due and payable
or which are being contested in good faith by appropriate proceedings, (ii)
mechanics’, carriers’, workmen’s, repairmen’s or other like Liens arising by
operation of Law in the ordinary course of business, (iii) with respect to
leasehold interests, mortgages and other Liens incurred, created, assumed or
permitted to exist and arising by, through or under a landlord or owner of the
leased real property, (iv) Liens imposed or promulgated by Law or any
Governmental Entity with respect to real property, including zoning, building,
environmental or similar restrictions, (v) Liens of real property that (A) are
matters of records, (B) would be disclosed by a current, accurate survey or
physical inspection of such real property, (C) underground utility easements or
(D) do not materially interfere with the present uses, or materially impair the
value, of such real property, (vi) Liens that will not survive the Closing,
(vii) Liens referred to in the Financial Statements or the notes thereto, (viii)
Liens imposed in connection with the Debt Financing, and (ix) Liens arising in
the ordinary course of business that would not, individually or in the
aggregate, reasonably be expected to materially interfere with the use, or
materially impair the value, of the affected property in the operation of the
business of the Company or its Subsidiaries.
Person means any individual, person, entity, general partnership, limited
partnership, limited liability partnership, limited liability company,
corporation, joint venture, trust, business trust, cooperative, association,
foreign trust or foreign business organization.
Pre-Money Equity Amount means $107,214,160.95.
Required Information means the information with respect to the business,
operations and financial condition of the Company and its Subsidiaries as may be
reasonably requested by the Buyer and that is customary to be included in
marketing materials for senior secured indebtedness (or any documentation or
deliverables in connection therewith) and required by the Senior Debt Commitment
Letter.
SEC Reports means all reports, statements, schedules and other documents
publicly filed by the Company or the Registered Subsidiary on or after January
1, 2016 and prior to the day immediately preceding the date of this Agreement.
Subsidiary means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership), or (ii) of which such Person (or one or more of such Person’s
Subsidiaries, or such Person together with one or more of such Person’s
Subsidiaries) holds or controls at least a majority


Page 7





--------------------------------------------------------------------------------









of the securities or other equity interests that have by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization.
Tax or Taxes means any U.S. federal, state, local or non-U.S. income, profits,
franchise, gross receipts, environmental, customs duty, capital stock,
severances, stamp, transfer, payroll, sales, employment, unemployment,
disability, use, property, withholding, excise production, value added,
occupancy, or other tax of any kind whatsoever, together with any interest or
penalty, imposed by any Taxing Authority.
Taxing Authority means any Governmental Entity having jurisdiction over the
assessment, determination, collection or other imposition of Taxes.
Tax Return means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including a schedule or
attachment thereto, and including any amendment thereof.
Total New Equity means $262,493,543.32.

Section 1.2    Rules of Construction. (a) Unless the context of this Agreement
otherwise requires, (i) words of any gender include each other gender; (ii)
words using the singular or plural number also include the plural or singular
number, respectively; (iii) the terms “hereof,” “herein,” “hereby,” “hereto” and
derivative or similar words refer to this entire Agreement; (iv) the terms
“Article” or “Section” refer to the specified Article or Section of this
Agreement; (v) the word “including” shall mean “including, without limitation,”
and (vi) the word “or” shall be disjunctive but not exclusive.
(b)    Unless the context of this Agreement otherwise requires, references to
agreements and other documents shall be deemed to include all subsequent
amendments and other modifications thereto.
(c)    Unless the context of this Agreement otherwise requires, references to
statutes shall include all regulations promulgated thereunder.
(d)    The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent and no rule of strict
construction shall be applied against any party.
(e)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.
(f)    This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party that drafted and caused this
Agreement to be drafted.
(g)    The headings in this Agreement are for convenience and identification
only and are not intended to describe, interpret, define or limit the scope,
extent or intent of this Agreement or any provision thereof.


Page 8





--------------------------------------------------------------------------------










ARTICLE 2
    
PURCHASE AND SALE

Section 2.1    Purchase and Sale. (a) Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Company agrees to
issue and sell to the Buyer, and the Buyer agrees to purchase from the Company,
the number of newly issued Ordinary Shares (the Purchased Shares) as determined
in accordance with Section 2.1(c), and including any additional Ordinary Shares
issued in accordance with Sections 5.4(c) and 10.11, free and clear of any
Liens, other than transfer restrictions under applicable securities Laws, Liens
under the Shareholders Agreement, the Amended and Restated Memorandum and
Articles and Liens resulting from actions of the Buyer. The aggregate cash
purchase price for the Purchased Shares shall be $262,493,543.32 (the Purchase
Price), as adjusted pursuant to Sections 2.1(c), 5.4(c) and 10.11 (and for the
avoidance of doubt, additional Ordinary Shares may be issued in consideration
therefor in accordance with Sections 5.4(c) and 10.11), which has been
calculated based on the sources and uses set forth on Annex E (the Sources and
Uses Schedule).
(b)    For the purpose of determining the final Purchase Price and the number of
Ordinary Shares issuable at Closing to the Buyer in exchange therefor, the
Company shall deliver a statement signed by the Company’s chief financial
officer (the Post-Signing Statement) no later than July 15, 2016 setting forth
the (A) actual amount of Adjustment Date Net Debt, (B) all Other Indebtedness
and (C) the actual Fully Diluted Share Number. The Company shall provide the
Buyer with reasonable access to all relevant records, relevant personnel and
relevant accounting representatives used in the preparation of the Post-Signing
Statement reasonably requested by the Buyer. If the Buyer disagrees with any of
the amounts or numbers set forth on the Post-Signing Statement, the Buyer shall
notify the Company in writing by July 30, 2016. If the Buyer delivers a written
notice to the Company by July 30, 2016, the Buyer and the Company shall
negotiate in good faith to resolve any such dispute and any resolution agreed to
in writing shall be final and binding on the parties. If the Buyer and the
Company are unable to resolve the dispute within 10 days of the delivery of
written notice by Buyer to the Company, then the disputed matters shall be
referred to an accounting firm of national standing that is not the independent
auditor of either the Buyer or the Company (the Accounting Arbitrator). The
Accounting Arbitrator shall deliver to the Buyer and the Shareholders, as
promptly as practicable and in any event within 20 days after its appointment, a
written report setting forth the resolution of any unresolved disputes
determined in accordance with the terms herein. The Company shall be responsible
for the fees and expenses of the Accounting Arbitrator. The Adjustment Date Net
Debt and the Other Indebtedness as finally determined pursuant to this Section
2.1(b) shall be the Final Adjustment Date Net Debt and the Final Other
Indebtedness.
(c)    At the Closing, the Company shall issue to the Buyer a number of Ordinary
Shares equal to the Final Total New Equity Amount divided by the Final Per Share
Price. The final Purchase Price shall be an amount equal to the Purchase Price
plus the Net Debt Adjustment Amount, if any (together with any increases
required, if any pursuant to Sections 5.4(c) and 10.11, in exchange for such
number of Ordinary Shares, if any, as contemplated by Sections 5.4(c) and 10.11
(but without duplication of any amount already calculated pursuant to Section
2.1(a))).


Page 9





--------------------------------------------------------------------------------









A sample calculation, for illustrative purposes only, of the Final Total New
Equity Amount, the Final Per Share Price, the relevant adjustment to the
Purchase Price and the amount of Ordinary Shares to be issued at Closing is set
forth on the Schedule 2.1(c). Other than as expressly set forth in this Section
2.1, as expressly contemplated by Section 5.4(c) (in respect of Closing Funding
Date Increases) and Section 10.11 (in respect of Professional Fees), the Parties
agree that there shall be no adjustments to the amount of Ordinary Shares
issuable to the Buyer at Closing or thereafter pursuant to this Agreement,
whether in respect of other amounts set forth on the Sources and Uses Schedule
or otherwise. Notwithstanding anything herein to the contrary, no item (other
than the items in the amounts set forth on Schedule 1.1) or amount shall be
included in Adjustment Date Net Debt or Other Indebtedness if the Buyer had
knowledge of such item or amount as of the date of this Agreement (including
where such item or amount was disclosed in the Company’s quality of earnings
report as made available to the Buyer).

Section 2.2    Closing. The sale and purchase of the Purchased Shares (the
Closing) shall take place at the offices of Freshfields Bruckhaus Deringer US
LLP located at 601 Lexington Avenue, New York, NY 10022 at 10:00 a.m. local time
on the third (3rd) Business Day following the satisfaction or waiver (by the
party entitled to the benefit of such condition) of all of the closing
conditions set forth in Article 6 (other than those to be satisfied at the
Closing itself, but subject to such conditions being satisfied at the Closing)
(such third (3rd) Business Day, the Proposed Date) or on or at such other date,
time or place as the Buyer and the Company may mutually agree in writing;
provided, however, that if the Proposed Date would occur prior to September 30,
2016, the Company shall have the right to elect to delay the Closing until the
earlier of (x) September 30, 2016 and (y) the fifteenth (15th) day following the
Proposed Date, subject to the satisfaction or waiver (by the party entitled to
the benefit of such condition) of all of the closing conditions set forth in
Article 6, which are required to be satisfied at the Closing; provided, further,
that, unless otherwise agreed by the Buyer and the Company, the Closing shall
not occur any earlier than the second (2nd) Business Day after the end of the
Marketing Period (unless the Debt Financing has been obtained prior to such
date). The date on which the Closing occurs is referred to herein as the Closing
Date.

Section 2.3    Closing Transactions. Subject to the terms and conditions set
forth in this Agreement, the parties hereto shall consummate the following
transactions at the Closing:
(a)    the Company shall allot and issue the Purchased Shares to Buyer at an
issue price of the Final Per Share Price;
(b)    the Buyer shall deliver to the Company the Purchase Price, by wire
transfer of immediately available funds to the account(s) designated in writing
by the Company to the Buyer prior to the Closing;
(c)    the Existing Indebtedness shall be repaid, redeemed or discharged, as
applicable, in full and all commitments thereunder shall be terminated
substantially concurrently with the Closing and receipt of payment from the
Buyer pursuant to Section 2.3(a), and the Company shall deliver to the Buyer (x)
a pay-off letter and lien release documentation in respect of the Existing
Credit Agreement, (y) evidence that the Company has redeemed or repurchased in
full all indebtedness owing in respect of the Existing Note Purchase Agreement
substantially concurrently with the


Page 10





--------------------------------------------------------------------------------









Closing and (z) evidence that the Company has (1) satisfied and discharged the
Existing Indenture substantially concurrently with the Closing and (2) delivered
at Closing an irrevocable notice of redemption of the notes issued under the
Existing Indenture, in each case in form and substance reasonably satisfactory
to the Buyer (it being understood that in no event shall the Company be required
to deliver any notices to repay, redeem, repurchase or discharge any Existing
Indebtedness which notice is not revocable or conditional on the occurrence of
the Closing);
(d)    the Company will register the Purchased Shares, on issue after due
payment therefor, in its register of members in the name of the Buyer; and
(e)    the Buyer and the Company shall make such other deliveries as are
contemplated by Article 7.

ARTICLE 3
    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth in (i) the Disclosure Schedules and (ii) the SEC Reports
(but only to the extent such disclosure in such SEC Reports does not constitute
a forward-looking statement, a “risk factor” or other disclosure that is
similarly predictive, cautionary or forward-looking in nature and provided that
the representations and warranties set forth in Sections 3.1, 3.2 and 3.5 shall
not be qualified by the SEC Reports), the Company hereby represents and warrants
to the Buyer as follows:

Section 3.1    Corporate Existence. The Company is an exempted company duly
incorporated, validly existing and in good standing under the applicable Laws of
the Cayman Islands and has all requisite corporate power and authority to carry
on its business as it is now being conducted and to own, operate or lease all
material properties and assets now owned, operated or leased by it. The Company
is duly licensed or qualified and (where applicable) in good standing as a
foreign corporation in each jurisdiction in which the ownership of its property
or the character of its activities is such as to require it to be so licensed or
qualified, except where the failure to be so licensed or qualified would not,
individually or in the aggregate, have a Material Adverse Effect. True, complete
and correct copies of the organizational documents of the Company and its
Subsidiaries were made available to Buyer prior to the date of this Agreement.

Section 3.2    Authorization. All corporate actions required to be taken by the
Company in order to authorize the Company to enter into this Agreement have been
taken, and all corporate actions required to authorize the Company to issue the
Purchased Shares at the Closing and to consummate the transactions contemplated
hereby have been taken or will be taken prior to the Closing. All corporate
action on the part of the directors of the Company necessary for the execution
and delivery of this Agreement, the performance of all obligations of the
Company under this Agreement to be performed as of the Closing, and the issuance
and delivery of the Purchased Shares has been taken or will be taken prior to
the Closing. This Agreement has been duly executed and delivered by the Company
and constitutes the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other Laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) as


Page 11





--------------------------------------------------------------------------------









limited by Laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies (clauses (i) and (ii), being the Bankruptcy
and Equity Exception).

Section 3.3    Governmental Authorization. Assuming the truth and completeness
of the representations and warranties of the Buyer contained in this Agreement,
no consent, approval or authorization of, or designation, declaration or filing
with, any Governmental Entity or other Person is required on the part of the
Company with respect to its execution or delivery of this Agreement or the
consummation of the transactions contemplated hereby, except for (a) applicable
requirements of the HSR Act and the other filings set forth on Schedule 5.3(a),
(b) any consents, approvals, authorizations, designations, declarations or
filings, the absence of which, individually or in the aggregate, would not have
a Material Adverse Effect, (c) compliance with applicable securities Laws, (d)
as otherwise disclosed on Schedule 3.3, (e) the filing of a 60-day notice to the
U.S. Department of State’s Directorate of Defense Trade Controls (DDTC) in
connection with the Company’s registration under the International Traffic in
Arms Regulations (ITAR), and (f) consents, approvals, authorizations,
designation, declarations or filings resulting solely from requirements
applicable to the Buyer.

Section 3.4    Non-contravention. Except as set forth on Schedule 3.4, subject
to the receipt of the consents, approvals, authorizations and other requirements
set forth in Section 3.3, the execution and delivery of this Agreement by the
Company and the consummation of the transactions contemplated hereby do not and
will not, as of the Closing, (a) violate any provision of, or result in the
breach of, any applicable Law to which the Company or any of its Subsidiaries is
subject or by which any property or asset of the Company or any of its
Subsidiaries is bound, (b) conflict with, or result in a violation or breach of,
the memorandum of association, articles of association, certificate of
incorporation, bylaws or other organizational documents of the Company or any of
its Subsidiaries, (c) result in a violation or revocation of any required
license, permit or approval from any Governmental Entity or other Person, (d)
conflict with, resulting in a breach of, constitute (with or without due notice
or lapse of time or both) a default under, resulting the acceleration of
obligations under, create in any party the right to terminate, modify or cancel
any Material Contract, or (e) result in the creation or imposition of any Lien
with respect to any of the assets or properties of the Company or any of its
Subsidiaries (other than Permitted Liens) except to the extent that the
occurrence of any of the foregoing items set forth in clauses (a), (c), (d) and
(e) would not, individually or in the aggregate, have a Material Adverse Effect.

Section 3.5    Capitalization. As of the date of this Agreement, as set forth on
Schedule 3.5, the authorized capital of the Company is $50,000 divided into
5,000,000 shares having a par or nominal value of $0.01 each. Upon the passing
of the required resolutions to, among other things, adopt the Amended and
Restated Memorandum and Articles, the authorized capital of the Company will be
sufficient for the Company to issue (i) the Purchased Shares to the Buyer at the
Closing and (ii) the maximum number of Ordinary Shares that the Company could be
required to issue pursuant to Section 9.2. Part 1 of Schedule 3.5 sets forth the
current capitalization of the Company, and Part 2 of Schedule 3.5 sets forth the
capitalization of the Company immediately following the Closing (which shall be
adjusted to reflect the actual number of Ordinary Shares issued to the Buyer
pursuant to the terms of this Agreement), after giving effect to the issue, sale
and purchase of the Purchased Shares, the adoption of the Amended and Restated
Memorandum and Articles and the other


Page 12





--------------------------------------------------------------------------------









transactions contemplated hereby (including the adoption and implementation of
the MIP). Except as set forth on Schedule 3.5, there are no outstanding options,
warrants, rights or other securities exercisable or exchangeable for any capital
stock of the Company, any other commitments or agreements providing for the
issuance of additional shares, the sale of treasury shares, or for the
repurchase or redemption of shares of the Company’s capital stock, or any
agreements of any kind which may obligate the Company to issue, purchase,
register for sale, redeem or otherwise acquire any of its capital stock. Except
as set forth on Schedule 3.5, there no voting trusts, stockholders agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of the capital stock of the Company or any of its
Subsidiaries or any agreement or arrangement providing for registration rights
with respect to the capital stock of the Company or any of its Subsidiaries.

Section 3.6    Subsidiaries. (a) Each of the Company’s Subsidiaries has been
duly formed, incorporated or organized and is validly existing under the laws of
its jurisdiction of formation, incorporation or organization and has the power
and authority to own or lease its properties and to conduct its business as it
is now being conducted, except where the failure to have such power and
authority, would not have a Material Adverse Effect. Each Subsidiary of the
Company is duly licensed or qualified and (where applicable) in good standing as
a foreign or extra-provincial corporation (or other entity, if applicable) in
each jurisdiction in which its ownership of property or the character of its
activities is such as to require it to be so licensed or qualified or in good
standing, as applicable, except where the failure to be so licensed or qualified
or in good standing would not, individually or in the aggregate, have a Material
Adverse Effect.
(b)    The outstanding shares of capital stock of each of the Company’s
Subsidiaries have been duly authorized and validly issued and are fully paid and
nonassessable and were issued in compliance with applicable securities Laws or
exemptions therefrom and have not been issued in violation of any preemptive or
similar rights. Except as set forth on Schedule 3.6(b), the Company or one or
more of its Subsidiaries own of record and beneficially all the issued and
outstanding shares of capital stock of each of the Company’s Subsidiaries.
Except as set forth on Schedule 3.6(b), there are no outstanding options,
warrants, rights or other securities exercisable or exchangeable for any capital
stock of such Subsidiaries, any other commitments or agreements providing for
the issuance of additional shares, the sale of treasury shares, or for the
repurchase or redemption of shares of such Subsidiaries’ capital stock, or any
agreements of any kind which may obligate any Subsidiary of the Company to
issue, purchase, register for sale, redeem or otherwise acquire any of its
capital stock.
(c)    Except as set forth on Schedule 3.6(c), none of the Company or any of its
Subsidiaries owns any equity, partnership, membership or similar interest in any
other Person.
(d)    Schedule 3.6(d) sets forth a list of all agreements evidencing
Indebtedness of the Company and its Subsidiaries as of the date hereof.

Section 3.7    Financial Statements. (a) The audited consolidated financial
statements of the Company included in the annual report on Form 10-K of WireCo
WorldGroup Inc. (the Registered Subsidiary) for the fiscal years ended December
31, 2015, December 31, 2014 and December 31, 2013 (the Audited Financial
Statements) and the unaudited consolidated financial


Page 13





--------------------------------------------------------------------------------









statements of the Company included in the Registered Subsidiary’s quarterly
report on Form 10-Q for the fiscal quarter ended March 31, 2016 (the Unaudited
Financial Statements and together with the Audited Financial Statements, the
Financial Statements), were prepared in accordance with GAAP (except, in the
case of the Unaudited Financial Statements, as permitted by Form 10-Q) applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
respective dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of Unaudited
Financial Statements, to normal year-end adjustments that are not material in
the aggregate).
(b)    Neither the Company nor any Subsidiary thereof has any liabilities of any
kind (whether accrued, absolute, contingent or otherwise, and whether due or to
become due), except for liabilities (i) included or disclosed in the Financial
Statements, (ii) incurred in the ordinary course of business consistent with
past practice since the Balance Sheet Date, (iii) incurred in connection with
this Agreement or the transactions contemplated hereby, (iv) disclosed on
Schedule 3.7(b) or (v) which would not, individually or in the aggregate, have a
Material Adverse Effect.
(c)    Since January 1, 2014, (i) the Company and the Registered Subsidiary have
filed or furnished all reports, schedules, forms, statements and other documents
required to be filed or furnished by them with the SEC, all of which have
complied as of their respective filing dates or, if amended, as of the date of
such amendment in all material respects with all applicable requirements of the
Securities Act, the Securities Exchange Act of 1934, as amended and the rules
and regulations promulgated thereunder (the Exchange Act) and the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated thereunder (the
Sarbanes-Oxley Act), as the case may be, each as in effect on the date so filed
or furnished (or, if applicable, when amended), and (ii) the Company and the
Registered Subsidiary will file all reports, schedules, forms, statements and
other documents required to be filed or furnished by them with the SEC prior to
the Closing, all of which will comply as of their respective filing dates in all
material respects with all applicable requirements of the Securities Act, the
Exchange Act and the Sarbanes-Oxley Act, as the case may be, each as in effect
on the date so filed or furnished. The applicable principal executive officer
and the principal financial officer of the Company have made all certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act with
respect to any SEC Report. None of the SEC Reports (as amended prior to the date
hereof, if applicable), including any financial statements or schedules included
or incorporated by reference therein, at the time filed (or if amended prior to
the date hereof, as of the date of such amendment), contained (or will contain
when filed) any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of the date of this Agreement, there are no outstanding or
unresolved comments in comment letters received from the SEC staff with respect
to the SEC Reports. None of the Company’s Subsidiaries (other than the
Registered Subsidiary) is required to file periodic reports with the SEC
pursuant to the Exchange Act.
(d)    The books and records of the Company and its Subsidiaries have been
maintained in all material respects in accordance with sound business practices,
including the maintenance of an adequate system of internal controls, and fairly
and accurately reflect, in all material respects,


Page 14





--------------------------------------------------------------------------------









on a basis consistent with past periods and throughout the periods involved, (i)
the financial position of the Company and its Subsidiaries and (ii) all
transactions of the Company and its Subsidiaries. Except as set forth in
Schedule 3.7(d), since December 31, 2014, the Company has not had any “material
weakness” or “significant deficiency” in connection with its internal controls
over financial reporting.

Section 3.8    Real Property. (a) Schedule 3.8(a) lists, as of the date of this
Agreement, all material real properties that are owned by the Company or one of
its Subsidiaries (the Owned Real Property). Except as set forth on Schedule
3.8(a), or except as would not, individually or in the aggregate, have a
Material Adverse Effect, the Company or one of its Subsidiaries has good and
marketable title to all Owned Real Property, free and clear of Liens other than
Permitted Liens. The Owned Real Property includes all real property, easements,
rights of way, and other real property interests appurtenant to the real
property (when taken together with the Real Property Leases) necessary to
conduct the business and operations of the Company and its Subsidiaries in all
material respects as presently conducted.
(b)    Schedule 3.8(b) lists, as of the date of this Agreement, all material
real property leases and subleases under which the Company or one of its
Subsidiaries are a lessee (the Real Property Leases and the properties leased
thereunder, the Leased Real Property). Except as set forth on Schedule 3.8(b) or
except as would not, individually or in the aggregate, have a Material Adverse
Effect, (i) the Company or one of its Subsidiaries has a valid and enforceable
leasehold estate in all Leased Real Property, subject to the Bankruptcy and
Equity Exception and any Permitted Liens and (ii) none of the Company or its
Subsidiaries have received any written notice from any lessor of such Leased
Real Property, nor, to the Knowledge of the Company, is there any existence of,
any default, event or circumstance that, with notice or lapse of time, or both,
would constitute a default by the party that is the lessee or lessor of such
Leased Real Property.
(c)    With respect to the tangible properties and assets of the Company and its
Subsidiaries (excluding Owned Real Property), except as would not, individually
or in the aggregate, have a Material Adverse Effect, the Company and its
Subsidiaries have good and marketable title to, or hold pursuant to valid and
enforceable leases free and clear of any Liens other than Permitted Liens, all
such properties and assets necessary to the conduct of the businesses of the
Company and its Subsidiaries.

Section 3.9    Intellectual Property. Schedule 3.9 sets forth a list of all
registered and applications to register Intellectual Property owned by the
Company (Registered IP). To the Knowledge of the Company, all Registered IP is
valid and enforceable.
(b)    Except as would not have a Material Adverse Effect, the Company or one of
its Subsidiaries owns or has the right to use pursuant to license, sublicense,
agreement or other right or permission, all Intellectual Property used in the
operation of the business of the Company and its Subsidiaries, as presently
conducted.
(c)    The operation of the business of the Company does not infringe or
otherwise violate the Intellectual Property of any third party in any material
respect, provided that the foregoing is


Page 15





--------------------------------------------------------------------------------









given to the Knowledge of the Company with respect to patents and trademarks,
and the Company has not received a written notice in the last twelve (12) months
alleging the foregoing.
(d)    To the Knowledge of the Company, no third party has infringed
Intellectual Property owned by the Company within the last twelve (12) months,
in any material respect.
(e)    The Company is not party to any pending or, to the Knowledge of the
Company, threatened actions or other proceedings relating to Intellectual
Property within the last twelve (12) months.
(f)    The Company has implemented reasonable measures consistent with industry
practices to protect the confidentiality of its trade secrets and other
confidential information.
(g)    The Company is the owner by assignment or as a matter of law of all
material Intellectual Property created by Company employees in the course of
their employment. The Company is not in material breach of any license or other
agreement pursuant to which it uses material software or other material
Intellectual Property of third parties.
(h)    The Company has not experienced any material cybersecurity breach or
other material data misappropriation in the last twenty-four (24) months.
(i)    Consummation of the transactions contemplated herein will not alter or
impair the Company’s rights in any Intellectual Property in any material
respect.
(j)    This Section 3.9 constitutes the sole and exclusive representations or
warranties hereunder relating to infringement of Intellectual Property.

Section 3.10    Taxes. (a) There have been filed on a timely basis all material
federal, state, local and foreign income Tax Returns required to be filed by the
Company and its Subsidiaries and all such Tax Returns were true, correct and
complete in all material respects. No extension of time within which to file any
such Tax Return has been requested by or granted to the Company or any of its
Subsidiaries.
(b)    All Taxes required to be paid by the Company or any of its Subsidiaries
(as the case may be) to any Taxing Authority have been paid.
(c)    No material issues have been raised and are currently pending by any
Taxing Authority in connection with any Tax Returns. No waivers or extensions of
statutes of limitation with respect to any Tax Returns have been given by or
requested from the Company or any of its Subsidiaries. All deficiencies asserted
or assessments made as a result of any examinations of Tax Returns previously
filed by the Company or any of its Subsidiaries have been fully paid, or are
fully reflected as a liability in the Financial Statements, or are being
contested in good faith by appropriate proceedings and an adequate reserve
therefor has been established in accordance with GAAP and is fully reflected as
a liability in the Financial Statements.
(d)    Neither the Company nor any of its Subsidiaries is a party to or bound by
any Tax indemnity, Tax sharing, or Tax allocation agreement. Neither the Company
nor any of its


Page 16





--------------------------------------------------------------------------------









Subsidiaries (i) has been a member of an affiliated or similar group filing a
consolidated, combined or similar Tax Return (other than a group the common
parent of which was the Company or one of its Subsidiaries) or (ii) has any
liability for the Taxes of any Person (other than the Company or any of its
Subsidiaries) under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or non-U.S. Law), as a transferee or successor, by
contract, or otherwise.
(e)    There are no Liens for Taxes upon the assets or properties of the Company
or any of its Subsidiaries, except for statutory liens for current Taxes not yet
due and payable.
(f)    The Company and its Subsidiaries have each withheld from amounts paid to
their respective employees, independent contractors, creditors, stockholders and
other third parties all Taxes required by Law to have been withheld therefrom
and have paid all such Taxes to the appropriate Taxing Authority in accordance
with applicable Law.
(g)    None of the Company and its Subsidiaries has agreed, or is required, to
make any adjustment under Section 481(a) of the Code, or any similar provision
of state, local or foreign law, and no Taxing Authority has proposed any such
adjustment or change in accounting method.
(h)    Neither the Company nor any of its Subsidiaries has executed or entered
into a closing agreement pursuant to Section 7121 of the Code or any similar
provision of state, local or foreign law, and neither the Company nor any of its
Subsidiaries has requested or received any private letter ruling, transfer
pricing agreement or other similar ruling or agreement from any Taxing
Authority.
(i)    To the Knowledge of the Company, all transactions among the Company and
its Subsidiaries (and their respective Affiliates) have been conducted at arm’s
length and in compliance with applicable Tax Law in all material respects,
including Section 482 of the Code (and any similar provision of state or
non-U.S. Law), and the Company and its Subsidiaries have complied with all Laws
regarding the execution and maintenance of reasonable contemporaneous
documentation substantiating the transfer pricing practices of the Company and
its Subsidiaries. The Company and its Subsidiaries have complied in all material
respects with all applicable Tax Laws with respect to payments of dividends,
management fees, and other similar items, including any such Laws regarding the
preparation and retention of documentation establishing or substantiating the
amount of any applicable withholding or other Tax and any relevant facts and
circumstances.
(j)    To the Knowledge of the Company, the Buyer has been provided with true
and accurate copies of all final written opinions, memoranda and agreements
relating to tax treatment or structure (Tax Documents) that were prepared or
executed in connection with (i) the acquisition in 2007 of the stock of Wire
Rope Corporation of America, Inc. by a wholly owned subsidiary of Fox Paine
Capital Fund III, L.P. (the WRCA Acquisition), (ii) the ownership structure that
was formed in connection with the acquisition described in clause (i) above (the
Original WRCA Structure), (iii) any changes that have occurred to the Original
WRCA Structure since the closing of the WRCA Acquisition, and (iv) any
intercompany transactions among the Company and any of its Subsidiaries
(including any predecessors to the Company or any of its Subsidiaries) since the
WRCA Acquisition, except, in each case, for any such Tax Documents that are, to
the Knowledge of the Company, not substantive, are not material or (taking into
account the Tax Documents provided to the Buyer) are in substance duplicative or
redundant, and provided that, to the Knowledge of the


Page 17





--------------------------------------------------------------------------------









Company, (x) all Tax Documents provided to the Buyer by the Company are
consistent with all substantive final Tax advice the Company has received
regarding the matters described in clauses (i) through (iv) above and are
representative of all of the Tax Documents prepared or executed in connection
with the matters described in clauses (i) through (iv) above, and (y) all of the
Tax Documents prepared or executed in connection with the matters described in
clauses (i) through (iv) above but not provided to the Buyer are not
inconsistent in any substantive and material respect with any of the Tax
Documents that were provided to the Buyer by the Company.
(k)    Neither the Company nor any of its Subsidiaries has a permanent
establishment (within the meaning of an applicable Tax treaty) or otherwise has
an office or fixed place of business in any country other than the country under
the laws of which it is organized. No claim has ever been made by an authority
in a jurisdiction where the Company or any of its Subsidiaries does not file Tax
Returns that the Company or such Subsidiary is or may be subject to taxation by,
or required to file Tax Returns in, that jurisdiction.
(l)    Neither the Company nor any of its Subsidiaries has participated in a
listed transaction within the meaning of Treasury Regulation Section 1.6011-4.
(m)    This Section 3.10 and Section 3.14 (to the extent involving Tax matters)
constitute the sole and exclusive representations or warranties hereunder
relating to Tax matters.

Section 3.11    Absence of Certain Developments. (a) From December 31, 2015 to
the date of this Agreement, there has not been any change, effect, event,
occurrence, state of facts or development that, individually or in the
aggregate, has had or would have a Material Adverse Effect.
(b)    Except as set forth on Schedule 3.11(b), from December 31, 2015 through
the date of this Agreement, the Company and its Subsidiaries have, in all
material respects, conducted their business and operated their properties in the
ordinary course of business consistent with past practice.
(c)    Except as set forth on Schedule 3.11(c), from the Balance Sheet Date
through the date of this Agreement, neither the Company nor any of its
Subsidiaries has taken any action or omitted to take any action, had such action
or omission occurred after the date of this Agreement and prior to the Closing
would have breached any of the covenants contained in Section 5.2.

Section 3.12    Permits. The Company and its Subsidiaries have all material
consents, authorizations, registrations, waivers, privileges, exemptions,
qualifications, quotas, certificates, filings, franchises, licenses, notices,
permits and rights, necessary for the lawful conduct of the Company’s and its
Subsidiaries’ businesses as presently conducted, or the lawful ownership of
properties and assets or the operation of their businesses as presently
conducted (collectively, Permits). All such Permits are in full force and effect
and there has occurred no default under any Permit by the Company or any
Subsidiary thereof, and no event has occurred which, with notice of the lapse of
time or both, would constitute a default or violation of any term, condition or
provision of any of such Permits, except as would not, individually or in the
aggregate, have a Material Adverse Effect. The Company and its Subsidiaries are
in compliance in all material respects with the terms and requirements of each
such Permit.


Page 18





--------------------------------------------------------------------------------










Section 3.13    Labor and Employment Matters. Except as set forth on Schedule
3.13, none of the Company or any of its Subsidiaries is a party to or otherwise
bound by any collective bargaining or other collective agreement covering, and
there are no labor unions, works councils or other organizations or bodies
representing, any employee of the Company or its Subsidiaries (Employee
Representatives). As of the date hereof, there are no material labor disputes
subject to any grievance procedure, arbitration or litigation, pending or, to
the Knowledge of the Company, threatened. Except as would not result in material
liability, the Company and its Subsidiaries are in compliance in all respects
with all applicable Laws relating to employment and employment practices. The
Company and its Subsidiaries have, whenever required by Law or contract or under
any agreement with any Employee Representatives, duly informed and consulted
each Employee Representative in connection with entering into this Agreement and
the proposed consummation of the transactions contemplated hereby. Except as
would not result in material liability, there are no claims (other than ordinary
claims under Company Benefit Plans), disputes, actions, grievances or
disciplinary actions pending or, to the Knowledge of the Company, threatened, by
or between the Company or any of its Subsidiaries and any of their respective
employees. This Section 3.13 constitutes the sole and exclusive representations
or warranties hereunder relating to labor matters.

Section 3.14    Benefit Plans. (a) Schedule 3.14(a) sets forth a true and
complete list of all material “employee benefit plans” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(ERISA), and all other material written compensation and benefit plans,
agreements, policies or arrangements (i) established, maintained, sponsored or
contributed to (or with respect to which any obligation to contribute has been
undertaken) by the Company or its Subsidiaries on behalf of any employee,
director or other individual service provider of the Company or its Subsidiaries
or their beneficiaries, or (ii) with respect to which the Company or its
Subsidiaries has any material liability on behalf of any such employee, director
or other individual service provider or beneficiary (each, a Company Benefit
Plan). The Company is in compliance with all applicable Laws for each Company
Benefit Plan that is maintained primarily for the benefit of employees who are
regularly employed outside the United States (each, a Foreign Benefit Plan).
(b)    Complete and accurate copies of all Company Benefit Plans and all
material related trust agreements, insurance contracts and summary plan
descriptions for each Company Benefit Plan, the most recently filed Form 5500
for each Company Benefit Plan that is an “employee benefit plan” as defined in
Section 3(3) of ERISA (and subject to Title I thereof) and the annual
information forms for any Foreign Benefit Plan and, in respect of any Foreign
Benefit Plan where actuarial valuations are required by applicable Law, the most
recent such valuation, have been made available to the Buyer.










Page 19





--------------------------------------------------------------------------------









(c)    Each Company Benefit Plan intended to qualify under Section 401(a) of the
Code has received a determination letter (or the prototype plan upon which it is
based has received an opinion letter) from the Internal Revenue Service upon
which it may rely regarding its qualified status under the Code, and, to the
Knowledge of the Company, no event has occurred, that could cause the loss of
such qualification or the imposition of any material penalty or Tax liability.
Each Foreign Benefit Plan that is required to be registered under any non-U.S.
Law has received registration letters (or other confirmation of registration)
from the applicable Governmental Entity to the effect that such Foreign Benefit
Plan is so registered. With respect to any Foreign Benefit Plan that is or has
qualified for favorable Tax treatment in the jurisdiction in which it is
operated, such Foreign Benefit Plan has not ceased to so qualify and, to the
Knowledge of the Company, no event has occurred, which could cause such
favorable treatment to be withdrawn.
(d)    No Company Benefit Plan is a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) or is otherwise a plan which is subject to Section 412
of the Code, Section 302 of ERISA or Title IV of ERISA, and neither the Company
nor any ERISA Affiliate has had any liability with respect to any such plan at
any time within the past six (6) years. Any liability of the Company under a
multiemployer plan that is a Foreign Benefit Plan is limited to the contribution
obligation under a collective bargaining agreement to which the Company or its
Subsidiaries are a party. For purposes of the foregoing, ERISA Affiliate means a
corporation which is or was at any time a member of a controlled group of
corporations with the Company within the meaning of Code Section 414(b), a trade
or business which is or was under common control with the Company within the
meaning of Code Section 414(c), or a member of an affiliated service group with
the Company within the meaning of Code Sections 414(m) or (o).
(e)    Except as would not result in a Material Adverse Effect, all payments
required by each Company Benefit Plan or by Law (including, without limitation,
all contributions, insurance premiums or intercompany charges) with respect to
all prior periods have been made or provided for in accordance with the
provisions of each of Company Benefit Plans, applicable Law and GAAP (or, to the
extent applicable with respect to any Foreign Benefit Plan, IFRS).
(f)    No material proceeding has been asserted or instituted or, to the
Knowledge of the Company, threatened in writing against any of Company Benefit
Plans (other than routine claims for benefits and appeals of such claims), any
trustee or fiduciaries thereof, or any of the assets of any trust of any of
Company Benefit Plans.
(g)    Except as would not result in material liability, each Company Benefit
Plan complies in form and has been maintained and operated in all respects in
accordance with its terms and applicable Law, including, without limitation,
ERISA and the Code.
(h)    To the Knowledge of the Company, no non-exempt “prohibited transaction,”
within the meaning of Section 4975 of the Code and Section 406 of ERISA, has
occurred or is reasonably expected to occur with respect to any Company Benefit
Plan.
(i)    No Company Benefit Plan is under, and neither the Company nor any of its
Subsidiaries, has received any notice of, an audit or investigation by the
Internal Revenue Service, Department of Labor or any other Governmental Entity,
and no such completed audit, if any, has


Page 20





--------------------------------------------------------------------------------









resulted in the imposition of any material Tax or penalty or the requirement to
make material payments under, or implement material changes to, any Company
Benefit Plan.
(j)    No Company Benefit Plan provides post-retirement health and welfare
benefits to any employee of the Company or its Subsidiaries, except as required
under Section 4980B of the Code, Part 6 of Title I of ERISA or any other
applicable Law.
(k)    Except as set forth on Schedule 3.14(k), the consummation of the
transactions contemplated by this Agreement alone, or in combination with any
other event (where such other event would not alone have an effect described in
this sentence), will not accelerate the time of payment or vesting or increase
the amount, or require the funding, of compensation or benefits due to any
employee, director or other individual service provider of the Company or any of
its Subsidiaries under any Company Benefit Plan or an obligation to employ any
such person for any particular length of time.
(l)    No compensatory amount that would be received as a result of the
consummation of the transactions contemplated by this Agreement by any employee
or independent contractor of the Company or its Subsidiaries under any Company
Benefit Plan would reasonably be expected to be nondeductible by reason of
Section 280G of the Code.
(m)    Each Company Benefit Plan that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code and that is
subject to Section 409A of the Code has been operated and maintained in all
material respects in operational and documentary compliance with Section 409A of
the Code and applicable guidance thereunder during the respective time periods
in which such operational or documentary compliance has been required. There is
no contract to which the Company or any of its Subsidiaries is a party or by
which it is bound to compensate any employee for excise Taxes paid pursuant to
Section 409A of the Code.

Section 3.15    Valid Issuance of Securities. The Purchased Shares issued and
sold hereunder have been duly authorized and, assuming consummation of the
transactions contemplated hereby in accordance with the terms hereof, will be
validly issued, fully paid and non-assessable. Upon issuance in consideration of
the Purchase Price contemplated in Section 2.1, the Buyer will receive good and
marketable title to such shares, free and clear of any Liens other than
restrictions under applicable securities laws, Liens resulting from actions of
the Buyer or its Affiliates in connection with the transactions contemplated
hereby, Liens under the Amended and Restated Memorandum and Articles and the
Shareholders Agreement.

Section 3.16    Compliance with Laws; Litigation. (a) The Company and its
Subsidiaries are, and have been since December 31, 2013, in compliance in all
respects with all applicable Laws, except as would not, individually or in the
aggregate, have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries has in the past three (3) years, received any written notice of any
failure to comply with applicable Law, which failure to comply has not been
remedied, except as would not, individually or in the aggregate, have a Material
Adverse Effect.
(b)    Neither the Company nor its Subsidiaries nor any officers, directors or
employees of the Company or its Subsidiaries nor any agents, representatives, or
other persons associated with


Page 21





--------------------------------------------------------------------------------









or acting on behalf of the Company or its Subsidiaries have, directly or
indirectly, (i) used any funds for unlawful contributions, gifts, entertainment
or other unlawful payments relating to political activity, or failed to disclose
fully any such contributions, in each case in violation of Law, (ii) given,
offered, promised, conspired or authorized to give, any money or thing of value
to any Government Official for the purpose of influencing an act or decision of
the Government Official, or inducing the Government Official to use his or her
influence or position to affect any government act or decision relating in any
way to the business of the Company, in violation of applicable Anti-Corruption
Laws; or (iii) given, offered, promised, conspired or authorized to give, any
money or thing of value to any Person (Government Official or private party) in
violation of any applicable Anti-Corruption Laws, in the past five (5) years.
Neither the Company nor its Subsidiaries have received any communication from a
Governmental Entity that alleges that the Company or its Subsidiaries, or any of
the officers, directors, employees, agents, or representatives of the Company or
its Subsidiaries, or any other person associated with or acting on behalf of the
Company or its Subsidiaries, is or may be in violation of, or has, or may have,
any unresolved liability under, any applicable Anti-Corruption Laws. The Company
and its Subsidiaries maintain policies and procedures reasonably designed to
ensure compliance with all applicable Anti-Corruption Laws.
(c)    There is no Action pending, or, to the Knowledge of the Company,
threatened, against, or affecting, the Company or any of its Subsidiaries, or
any of their respective properties or rights, which has had, individually or in
the aggregate, a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is subject to any outstanding Order except for any Orders that,
individually or in the aggregate, have not had and would not have a Material
Adverse Effect.

Section 3.17    Environmental. Except as would not, individually or in the
aggregate, have a Material Adverse Effect:
(a)    the Company and its Subsidiaries are and, for the past three years, have
been in compliance with all applicable Environmental Laws and Permits;
(b)    the Company and its Subsidiaries possess, in full force and effect, and
are in compliance with, all Permits which are required under Environmental Laws
for their operation;
(c)    There has been no releases or threatened release of Hazardous Substances
(i) at, on, about, under or migrating from any real property (together with all
buildings, structures, improvements, and fixtures located thereon) currently or,
to the Knowledge of the Company, formerly owned, leased or operated by the
Company or any of its Subsidiaries or any of their respective predecessors, or
(ii) arising from or relating to the operations of the Company or any of its
Subsidiaries or any of their predecessors; in each case, that would reasonably
be likely to give rise to material liabilities or obligations under any
Environmental Law;
(d)    there is no claim, notice, suit, hearing, investigation, inquiry,
proceeding, request for information, or lien pending against or threatened in
writing against the Company or any of its Subsidiaries arising under or relating
to Environmental Laws;


Page 22





--------------------------------------------------------------------------------









(e)    neither the Company nor any of its Subsidiaries, nor any of their
respective predecessors, have ever manufactured, marketed, distributed or sold
any asbestos or asbestos containing products;
(f)    Other than Sections 3.7, 3.8, and 3.11, this Section 3.17 is the
exclusive representation and warranty of the Company with respect to compliance
with, and liability under, Environmental Laws.

Section 3.18    Export Control and Sanctions Laws. The Company and its
Subsidiaries are, and for the three (3) years prior to the date of this
Agreement have been in material compliance with (i) U.S. and any applicable
non-U.S. economic and trade sanctions laws and regulations, including without
limitation, sanctions administered by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and the U.S. Department of State and (ii) all
applicable laws and regulations relating to imports, exports, re-exports, and
transfers (including without limitation those laws, regulations and other legal
measures administered by the U.S. Departments of Commerce and State). Neither
the Company or its Subsidiaries, nor any of their respective officers or
directors, or, to the Knowledge of the Company, any of their agents or employees
is (i) identified on any sanctions-related list of restricted or blocked
persons; (ii) organized, resident, or located in any country that is itself the
subject of country-wide U.S. or applicable non-U.S. economic or trade sanctions
(at the time of this Agreement, Cuba, Iran, Sudan, Syria, North Korea and the
Crimea Region of Ukraine); or (iii) owned or controlled by any Person described
in clause (i).

Section 3.19    Material Contracts. (a) Schedule 3.19 sets forth a true and
complete list of all of the following Contracts to which the Company or any of
its Subsidiaries is a party or by which any of them or any of their respective
assets or properties are bound (together with all Real Property Leases, the
Material Contracts):
(i)    relate to the sale, supply, manufacturing, distribution or promotion of
products or services or sales by the Company or its Subsidiaries involving in
any such case payments to or by the Company or any of its Subsidiaries of more
than two million five hundred thousand dollars ($2,500,000) per year (other than
purchase orders entered into in the ordinary course of business consistent with
past practice);
(ii)    relate to the sale of the Company’s or any of its Subsidiaries’ assets
of more than five million dollars ($5,000,000) within five (5) years prior to
the date hereof, other than in the ordinary course of business consistent with
past practice, which contain material ongoing obligations on the part of the
Company or any of its Subsidiaries;
(iii)    relate to the acquisition of any business or an amount of stock or
assets of any other Person (whether by merger, sale of stock, sale of assets or
otherwise) of more than five million dollars ($5,000,000) within five (5) years
prior to the date hereof, which contain material ongoing obligations on the part
of the Company or any of its Subsidiaries;
(iv)    relate to the borrowing of money and (A) involve payments of more than
two million five hundred thousand dollars ($2,500,000) per year or (B) relate to
the material


Page 23





--------------------------------------------------------------------------------









mortgaging, pledging or otherwise placing of a Lien on any of the assets of the
Company or any of its Subsidiaries, other than Permitted Liens;
(v)    impose or purport to impose any restriction upon the ability of the
Company or any of its Subsidiaries or any of their respective Affiliates to
freely engage in their respective businesses or any other lines of business
anywhere in the world through exclusivity, most-favored status, non-competition
restrictions or similar restrictions;
(vi)    relate to joint ventures, partnerships or other similar arrangements
involving the material sharing of profits, losses, costs or liabilities of the
Company or any of its Subsidiaries with any other Person;
(vii)    constitute an Order or settlement agreement that imposes any
non-monetary remedy on the Company or any of its Subsidiaries that is currently
in effect and materially restricts the Company and its Subsidiaries; and
(viii)    all material agreements or arrangements between or among the Company
or any of its Subsidiaries on the one hand and any Affiliate of the Company or
any of its Subsidiaries (other than the Company and its Subsidiaries) on the
other hand.
(b)    A true and complete copy of each Material Contract has been made
available to the Buyer. All Material Contracts are valid, binding and in full
force and effect and enforceable by the Company or its Subsidiaries in
accordance with their respective terms, subject to the Bankruptcy and Equity
Exception. (i) The Company is not, and, to the Knowledge of the Company, no
other party thereto is, in breach of, or default under, any Material Contract,
except for such breaches or defaults that would not, individually or in the
aggregate, have a Material Adverse Effect and (ii) no party to any Material
Contract has provided or received any notice of any intention to terminate, not
renew or challenge the validity or enforceability of, any Material Contract
except for such terminations that would not, individually or in the aggregate,
have a Material Adverse Effect. No event has occurred which with notice or lapse
of time would constitute a material breach or default, or permit termination,
modification or acceleration under such Material Contract, except for such
terminations, modifications or accelerations that would not, individually or in
the aggregate, have a Material Adverse Effect.

Section 3.20    Transactions with Related Parties. Except as set forth on
Schedule 3.20, (i) there is not, and immediately after the Closing there will
not be, any Contract between the Company or any of its Subsidiaries, on the one
hand, and any officer, director, manager or equityholder of the Company or any
of its Subsidiaries, on the other hand (except for employment contracts and
similar or related agreements between the Company or any of its Subsidiaries and
their respective employees, including, but not limited to, restrictive covenant
agreements and Company Benefit Plans), (ii) no equityholder of the Company or
any of its Subsidiaries has any claim or right against the Company or any of its
Subsidiaries (except for employment contracts or employee benefits related to
the employment of such Person and claims thereunder) and (iii) neither the
Company nor any of its Subsidiaries is indebted, directly or indirectly, to any
equityholder of the Company or any of its Subsidiaries, in any amount
whatsoever, other than for compensation or employee benefits


Page 24





--------------------------------------------------------------------------------









related to the employment of such Person or reimbursable business expenses, nor
is any such Person indebted to the Company or any of its Subsidiaries.

Section 3.21    Insurance. The Company and its Subsidiaries maintain, and have
maintained without interruption for the last three (3) years, policies covering
risks and events and in amounts adequate for the Company and its Subsidiaries
and customary in the industry in which the Company and its Subsidiaries operate.
There are no outstanding material unpaid claims under any such policy, and
neither the Company nor any of its Subsidiaries has received (a) any refusal of
coverage or any notice that a defense will be afforded with reservation of
rights, or (b) any notice of cancellation or non-renewal of any such policy or
binder.

Section 3.22    Customers and Suppliers.
(a)    Schedule 3.22(a) sets forth a true and complete list of (i) the ten (10)
largest customers of the Company and its Subsidiaries, on a consolidated basis
determined by dollar volume of sales, for the fiscal year ended December 31,
2015 (collectively, the Top Customers) and (ii) the ten (10) largest suppliers
of the Company and its Subsidiaries, on a consolidated basis determined by
dollar volume of expenditures, for the fiscal year ended December 31, 2015
(collectively, the Top Suppliers).
(b)    
(i)    Since December 31, 2015, there has been no termination, cancellation or
threatened termination or cancellation of or material limitation of, or any
material adverse modification or change in, the business relationship between
the Company or its Subsidiaries and any of the Top Customers, in each case, as a
result of such Top Customer moving its business from the Company and/or its
Subsidiaries to a competitor of the Company and its Subsidiaries. To the
Knowledge of the Company, no Top Customer has indicated an intention to cease to
contract with the Company or its Subsidiaries, as applicable, or substantially
reduce its business with the Company, or its Subsidiaries, as applicable, and,
in each case, to move its business from the Company and/or its Subsidiaries to a
competitor of the Company and its Subsidiaries.
(ii)    Since December 31, 2015, there has been no termination, cancellation or
threatened termination or cancellation of or material limitation of, or any
material adverse modification or change in, the business relationship between
the Company or its Subsidiaries and any of the Top Suppliers. To the Knowledge
of the Company, no Top Supplier has indicated an intention to cease to contract
with or supply to the Company or its Subsidiaries, as applicable, or
substantially reduce its business with the Company or its Subsidiaries, as
applicable.

Section 3.23    Brokers or Finders’ Fees. Except as set forth on Schedule 3.23
whose fees will be paid by the Company, there is no investment banker, broker,
finder or other intermediary which has been retained by, will be retained by or
is authorized to act on behalf of the Company or any of its Subsidiaries who
might be entitled to any fee or commission from the Company or any of its
Subsidiaries upon consummation of the transactions contemplated by this
Agreement.


Page 25





--------------------------------------------------------------------------------










Section 3.24    No Additional Representations. Except as provided in this
Article 3, neither the Company nor any of its Affiliates, nor any of their
respective directors, officers, employees, stockholders, partners, members or
representatives has made, or is making, any representation or warranty
whatsoever, whether written or oral, express or implied, to the Buyer or any of
its Affiliates and no such party shall be liable in respect of the accuracy or
completeness of any information provided to the Buyer or any of its Affiliates
or any of its or their representatives.

ARTICLE 4
    
REPRESENTATION AND WARRANTIES OF THE BUYER
The Buyer hereby represents and warrants to the Company that:

Section 4.1    Existence. The Buyer is a Delaware limited liability company duly
incorporated, validly existing and in good standing under the applicable Laws of
Delaware and has all requisite corporate power and authority to carry on its
business as it is now being conducted in all material respects. The Buyer is
duly licensed or qualified and (where applicable) in good standing as a foreign
corporation in each jurisdiction in which the ownership of its property or the
character of its activities is such as to require it to be so licensed or
qualified, except where the failure to be so licensed or qualified would not
reasonably be expected to have a material adverse effect on the Buyer’s ability
to timely complete the transactions contemplated herein.

Section 4.2    Authorization. All corporate actions required to be taken by the
Buyer in order to authorize the Buyer to enter into this Agreement have been
taken, and all corporate actions required to authorize the Buyer to purchase the
Purchased Shares at the Closing have been taken or will be taken prior to the
Closing. All corporate action on the part of the officers of the Buyer necessary
for the execution and delivery of this Agreement, the performance of all
obligations of the Buyer under this Agreement to be performed as of the Closing
has been taken or will be taken prior to the Closing. This Agreement constitutes
the valid and legally binding obligation of the Buyer, enforceable against the
Buyer in accordance with its terms except as limited by the Bankruptcy and
Equity Exception.

Section 4.3    Governmental Authorization. Assuming the truth and completeness
of the representations and warranties of the Company contained in this
Agreement, no consent, approval or authorization of, or designation, declaration
or filing with, any Governmental Entity or other Person is required on the part
of the Buyer with respect to its execution or delivery of this Agreement or the
consummation of the transactions contemplated hereby, except for (a) applicable
requirements of the HSR Act and the other filings set forth on Schedule 5.3(a),
(b) any consents, approvals, authorizations, designations, declarations or
filings, the absence of which would not reasonably be expected to have a
material adverse effect on the Buyer’s ability to timely complete the
transactions contemplated herein, (c) as otherwise disclosed on Schedule 5.3(a)
and (d) consents, approvals, authorizations, designation, declarations or
filings resulting solely from requirements applicable to the Company.





Page 26





--------------------------------------------------------------------------------









Section 4.4    Non-contravention. Subject to the receipt of the consents,
approvals, authorizations and other requirements set forth in Section 4.3, the
execution and delivery of this Agreement by the Buyer and the consummation of
the transactions contemplated hereby do not and will not, as of the Closing, (a)
violate any provision of, or result in the breach of, any applicable Law to
which the Buyer or Sponsor is subject or by which any property or asset of the
Buyer or Sponsor is bound, (b) conflict with the memorandum or association,
articles of association, certificate of incorporation, bylaws or other
organizational documents of the Buyer or Sponsor, or (c) result in a violation
or revocation of any required license, permit or approval from any Governmental
Entity or other Person, except to the extent that the occurrence of any of the
foregoing items set forth in clauses (a) or (c) would not reasonably be expected
to have a material adverse effect on the Buyer’s ability to timely consummate
the transactions contemplated hereby.

Section 4.5    Financing. (a) The Buyer has received and accepted a fully
executed commitment letter, dated as of the date hereof (the Equity Commitment
Letter), from Onex Partners IV LP, a Cayman Islands exempted limited
partnership, Onex Partners IV PV LP, a Delaware limited partnership and Onex
Partners IV Select LP, a Cayman Islands exempted limited partnership
(collectively, the Sponsor) pursuant to which the Sponsor has agreed, subject to
the terms and conditions thereof, to invest or cause to be invested in the Buyer
the amounts set forth therein and of which the Company is an express third-party
beneficiary. The equity committed pursuant to the Equity Commitment Letter is
referred to in this Agreement as the Equity Financing.
(b)    The Buyer has delivered to the Company true, complete and correct copies
of the executed Equity Commitment Letter and the executed Debt Commitment
Letters (together, the Commitment Letters) and if certain terms of the Debt
Financing are set forth in one or more fee letters or other document, Buyer has
provided to the Company, on a confidential basis, copies of each such fee letter
or other document. The Commitment Letters and such fee letters or other
documents constitute the entire and complete agreement of the parties thereto
with respect to the Financing and as of the date of this Agreement there are no
side letters or other contracts, agreements or arrangements (except for
customary fee letters and engagement letters (none of which adversely affect the
amount, conditionality, enforceability, termination or availability of the Debt
Financing any other provision of the Financing material to the Existing
Shareholders (as defined in the Shareholders Agreement) in any material respect)
relating to the funding or investing, as applicable, of the full amount of, or
the conditionality, enforceability, termination or availability of, the Debt
Financing or Equity Financing other than as expressly set forth in or
contemplated by the Debt Commitment Letters or Equity Commitment Letter, as
applicable.
(c)    Except as expressly set forth in the Commitment Letters, there are no
conditions precedent to the obligations of the Lenders and the Sponsor to
provide the Debt Financing and the Equity Financing, respectively, or any terms
or contingencies that would, or could reasonably be expected to, permit the
Lenders or the Sponsor to reduce the total amount of the Debt Financing or the
Equity Financing, respectively. The Buyer does not have any reason to believe
that the Initial Borrower, the Buyer or the Sponsor will be unable to satisfy on
a timely basis all terms and conditions to be satisfied by them in any of the
Commitment Letters on or prior to the Closing Date, nor to the knowledge of
Buyer, does Buyer have any reason to believe that any of the Lenders will not
perform its obligations thereunder.


Page 27





--------------------------------------------------------------------------------









(d)    The Financing, when funded in accordance with the Commitment Letters,
shall provide Buyer and the Company with cash proceeds on the Closing Date
sufficient: (i) for Buyer to pay the Purchase Price and all other amounts
required to be paid or repaid by Buyer or its Affiliates on the Closing Date in
connection with the transactions contemplated hereby, (ii) for the Company to
repay, redeem, defease or satisfy and discharge all Existing Indebtedness at the
Closing in accordance with the terms and conditions of the Existing Indebtedness
and this Agreement and (iii) for the parties to pay any and all fees and
expenses required to be paid by them in connection with the transactions
contemplated hereby and the Financing.
(e)    As of the date of this Agreement, the Commitment Letters are (i) legal,
valid, binding and enforceable obligations of the Initial Borrower and the
Sponsor and, to the knowledge of Buyer, of each of the other parties thereto in
accordance with their respective terms (subject to the Bankruptcy and Equity
Exception) and (ii) in full force and effect. As of the date of this Agreement,
no event has occurred that, with or without notice, lapse of time, or both,
would reasonably be expected to constitute a default or breach or a failure to
satisfy a condition precedent on the part of the Initial Borrower or the Sponsor
or, to the knowledge of Buyer, any other parties thereto under the terms of the
Commitment Letters. Buyer has irrevocably paid in full (or caused to be paid)
any and all commitment fees or other fees and expenses required to be paid
pursuant to the terms of the Commitment Letters on or before the date of this
Agreement, and will continue to timely pay in full (or caused to be paid) any
such amounts arising under the Commitment Letters as and when they become due
and payable. As of the date of this Agreement, none of the Commitment Letters
has been modified, amended, withdrawn or restated as of the date hereof, none of
the Commitment Letters will be amended or modified as of Closing Date except to
the extent permitted by Section 5.4, and none of the respective commitments
under any of the Commitment Letters have been withdrawn, terminated or rescinded
in any respect.

Section 4.6    Guarantee. Concurrently with the execution of this Agreement, the
Sponsor has duly executed and delivered to the Company a limited guarantee by
the Sponsor, dated as of the date hereof, in favor of the Company in the form
attached as Exhibit G hereto (the Guarantee). The Guarantee is in full force and
effect and is a legal, valid and binding obligation of the Sponsor, enforceable
against the Sponsor in accordance with its terms (subject to the Bankruptcy and
Equity Exception). There is no default under the Guarantee by the Sponsor, and
no event has occurred that with the lapse of time or the giving of notice or
both would constitute a default thereunder by the Sponsor.

Section 4.7    Purchase for Investment. The Buyer is purchasing its Purchased
Shares for investment for its own account and not with a view to, or for sale in
connection with, any distribution thereof.

Section 4.8    Private Placement. (a) The Buyer’s financial situation is such
that the Buyer can afford to bear the economic risk of holding its Purchased
Shares for an indefinite period of time, and the Buyer can afford to suffer the
complete loss of the investment in its Purchased Shares.
(b)    The Buyer’s knowledge and experience in financial and business matters
are such that it is capable of evaluating the merits and risks of the investment
in its Purchased Shares.


Page 28





--------------------------------------------------------------------------------









(c)    The Buyer understands that the Purchased Shares acquired hereunder are a
speculative investment which involves a high degree of risk of loss of the
entire investment therein, that there may be substantial restrictions on the
transferability of the Purchased Shares and that for an indefinite period
following the date hereof there will be no public market for the Purchased
Shares and that, accordingly, it may not be possible for the Buyer to sell the
Purchased Shares in case of emergency or otherwise.
(d)    The Buyer and its representatives, including, to the extent it deems
appropriate, its professional, financial, tax and other advisors, have reviewed
all documents provided to them in connection with the investment in the
Purchased Shares, and the Buyer understands and is aware of the risks related to
such investment and that none of the Company nor any of its officers, directors,
employees, agents or representatives makes any representation, express or
implied, or warranty, express or implied, that is not expressly set forth in
Article 3 of this Agreement.
(e)    The Buyer and its representatives have been given the opportunity to
examine all documents and to ask questions of, and to receive answers from the
Company and its representatives concerning the terms and conditions of the
acquisition of the Purchased Shares and related matters and to obtain all
additional information which the Buyer or its representatives deem necessary.
(f)    The Buyer is an accredited investor as such term is defined in Regulation
D under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the Securities Act).
(g)    The Buyer understands and acknowledges that the issuance of the Purchased
Shares is being made in reliance on an exemption from registration provided by
Section 4(a)(2) under the Securities Act and that the Purchased Shares will not
be registered under the Securities Act or under any applicable U.S. state
securities laws or under the securities laws of any other jurisdiction. The
Buyer understands that the Purchased Shares may not be offered, sold,
transferred or pledged except pursuant to an available exemption from the
Securities Act any applicable U.S. securities laws.

Section 4.9    Litigation. As of the date of this Agreement, there is no action,
suit, investigation or proceeding pending against, or to the knowledge of the
Buyer threatened against or affecting, the Buyer before any court or arbitrator
or any governmental body, agency or official which in any manner challenges or
seeks to prevent, enjoin, alter or materially delay the transactions
contemplated by this Agreement or which would have a material adverse effect on
the ability of the Buyer to perform its obligations under this Agreement.

Section 4.10    Brokers or Finders’ Fees. Except as set forth on Schedule 4.10,
there is no investment banker, broker, finder or other intermediary that has
been retained by, will be retained by or is authorized to act on behalf of the
Buyer who might be entitled to any fee or commission from the Company or the
Buyer upon consummation of the transactions contemplated by this Agreement.

Section 4.11    No Inducement or Reliance. (a) The Buyer has not been induced by
and has not relied upon any representations, warranties or statements, whether
express or implied, made by the Company and its Subsidiaries (or their officers,
directors, employees, agents or representatives)


Page 29





--------------------------------------------------------------------------------









that are not expressly set forth in Article 3 hereof (including the Schedules to
this Agreement), whether or not any such representations, warranties or
statements were made in writing or orally.
(b)    Notwithstanding anything contained in this Agreement, the Buyer
acknowledges and agrees that neither the Company nor its Subsidiaries (nor any
of their respective Affiliates, officers, directors, employees, agents or
representatives) have made, or is making, any representation or warranty
whatsoever, express or implied (and the Buyer has not relied on any
representation, warranty or other statement of the Company or any of its
Affiliates, or any of its or their respective agents or representatives), beyond
those expressly given in Article 3, including any implied warranty or
representation as to condition, merchantability, suitability or fitness for a
particular purpose or trade as to any of the assets of the Company and its
Subsidiaries. Without limiting the generality of the foregoing, it is understood
that any cost estimates, financial or other projections or other predictions
that may be contained or referred to in the Schedules or elsewhere, as well as
any information, documents or other materials (including any such materials
contained in any “data room” or reviewed by the Buyer or any of its Affiliates,
agents or representatives pursuant to the Confidentiality Agreement) or
management presentations that have been or shall hereafter be provided to the
Buyer or any of its Affiliates, agents or representatives are not and will not
be deemed to be representations or warranties of the Company or any of its
Affiliates, and no representation or warranty is made as to the accuracy or
completeness of any of the foregoing except as may be expressly set forth in
this Agreement. Except as otherwise expressly set forth in this Agreement, the
Buyer understands and agrees that any assets, properties and business of the
Company and its Subsidiaries are furnished “as is,” “where is” and, subject only
to the representations and warranties contained in Article 3, with all faults
and without any other representation or warranty of any nature whatsoever.

ARTICLE 5
    
COVENANTS OF THE PARTIES

Section 5.1    Access to Information. The Company agrees that, prior to the
Closing, the Buyer shall be entitled, through its officers, employees and
representatives (including, without limitation, its legal advisors and
accountants), during regular business hours and with reasonable advance notice
to the Company, to make such investigation of the properties, businesses and
operations of the Company and its Subsidiaries and such examination of the
books, records and financial condition of the Company and its Subsidiaries as it
reasonably requires and the Company shall furnish Buyer and its representatives
such financial, operating and other data and information related to the Company
and its Subsidiaries as Buyer may reasonably request; provided, that (i) any
information made available shall remain subject to the confidentiality agreement
between the Company and Onex Partners IV Advisor LP, dated February 16, 2016
(the Confidentiality Agreement), (ii) the Buyer and its representatives shall
take such action as is deemed necessary in the reasonable judgment of the
Company to schedule such access and visits through a designated officer of the
Company and in such a way as to avoid disrupting in any material respect the
normal operations of the Company and its Subsidiaries, (iii) neither the Company
nor any of its Subsidiaries shall be required to take any action which would
constitute a waiver of the attorney-client or other privilege, and (iv) in no
event shall the Buyer be permitted to conduct any invasive testing of real


Page 30





--------------------------------------------------------------------------------









property, or any building, or improvements thereon, including without limitation
sampling of soil, sediment, groundwater, surface water or building material.

Section 5.2    Conduct of Business. From the date of this Agreement through the
Closing, except as expressly contemplated by this Agreement (including in
connection with the Refinancing) or as consented to by the Buyer in writing, the
Company shall, and shall cause each of its Subsidiaries to, use its commercially
reasonable efforts to operate its business in the ordinary course and
substantially in accordance with past practice. Without limiting the generality
of the foregoing, except as set forth on Schedule 5.2, or as consented to by the
Buyer in writing (which consent shall not be unreasonably conditioned, withheld
or delayed), the Company shall not, and the Company shall cause its Subsidiaries
not to, except as otherwise expressly contemplated by this Agreement:
(a)    except for the Amended and Restated Memorandum and Articles, adopt or
propose any material change to the Memorandum and Articles of Association, or
the memorandum and articles of association, certificate of incorporation, bylaws
or similar organizational documents of the Company’s Subsidiaries;
(b)    grant, sell, issue, deliver, dispose of, pledge or otherwise encumber any
equity securities of the Company or any of its Subsidiaries, other than pursuant
to any Company Benefit Plan or in connection with the adoption or implementation
of the MIP;
(c)    split, combine or reclassify, or repurchase, redeem or otherwise acquire,
any of its share capital or capital stock, or issue or authorize the issuance of
any other securities in respect of, in lieu of or in substitution for shares of
its share capital or capital stock, other than pursuant to any Company Benefit
Plan or in connection with the adoption or implementation of the MIP;
(d)    make or declare any dividend or distribution to the shareholders of the
Company or its Subsidiaries (other than wholly-owned Subsidiaries);
(e)    amend any management, services, advisory or similar agreement between the
Company or any of its Subsidiaries, on the one hand, and any shareholder of the
Company or Affiliate thereof, on the other hand;
(f)    sell, assign, transfer, convey, lease or otherwise dispose of any
material assets or properties, except in the ordinary course of business;
(g)    (A) except to the extent required to comply with applicable Law or by any
Company Benefit Plan or other agreements existing on the date of this Agreement,
grant any material increase in the compensation and benefits payable by the
Company or its Subsidiaries to any of its employees, directors or other
individual service providers, except for compensation increases in the ordinary
course of business consistent with practice in connection with new hires
consistent with the following clause (B), promotions or its annual review
process; (B) hire any new employees, unless such hiring is in the ordinary
course of business consistent with past practice with respect to employees with
an individual annual base salary not to exceed $250,000, or (C) except as
required to ensure that any Company Benefit Plan is not then out of compliance
with applicable Law, adopt, materially amend or terminate any Company Benefit
Plan;


Page 31





--------------------------------------------------------------------------------









(h)    acquire by merger or consolidation with, or merge or consolidate with, or
purchase substantially all of the assets of, any corporation, partnership,
association, joint venture or other business organization or division thereof,
for consideration in excess of $2,000,000;
(i)    adopt a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
material reorganization of any the Company or any of its material Subsidiaries;
(j)    (A) make any material loans or material advances of money to any Person
(other than the Company and its Subsidiaries), except for advances to employees
or officers of the Company or any of its Subsidiaries for expenses incurred in
the ordinary course of business incurred in the ordinary course of business or
(B) incur any Indebtedness, other than short-term Indebtedness or letters of
credit incurred in the ordinary course of business or Indebtedness incurred
under existing agreements or otherwise in the ordinary course of business, or
(C) impose or incur any material Liens (other than Permitted Liens) on the
Company’s or its Subsidiaries’ properties or assets;
(k)    make, change or rescind any material Tax election, change any material
Tax accounting method or period, settle or compromise any material claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, enter into any material “closing agreement”
within the meaning of Section 7121 of the Code (or any similar provision of
state or non-U.S. Law), fail to file any income or other material Tax Return
required to be filed (taking into account all valid extensions actually
received) by the Company or any of its Subsidiaries prior to the Closing Date,
or fail to pay any material Taxes required to be paid (taking into account all
valid extensions actually received) by the Company or any of its Subsidiaries
prior to the Closing Date;
(l)    change the accounting policies or procedures of the Company except to the
extent required to conform with GAAP; or
(m)    change the fiscal year of the Company.
Nothing contained in this Agreement shall give to the Buyer, directly or
indirectly, rights to control or direct the operations of the Company or its
Subsidiaries prior to the Closing Date. Prior to the Closing Date, the Company
shall, and shall cause its Subsidiaries to, exercise, consistent with the terms
and conditions of this Agreement, complete control and supervision of their
respective businesses. Notwithstanding anything to the contrary in this
Agreement, no consent of the Buyer shall be required with respect to any matter
set forth in this Section 5.2 or elsewhere in this Agreement to the extent that
the requirement of such consent would violate or conflict with applicable Law.

Section 5.3    Regulatory Filings; Consents. (a) The Buyer and, where
applicable, the Company and its Subsidiaries shall make or cause to be made all
filings required pursuant to the HSR Act and the rules and regulations
thereunder and other antitrust Laws of the jurisdictions set forth on Schedule
5.3(a) with respect to the transactions contemplated hereby as soon as
reasonably practicable (and in any event no later than 15 Business Days from the
date hereof, with the exception of the filing to the European Commission, a
first draft of which shall be presented to the European Commission case team no
later than 10 Business Days from the date hereof, with the final filing


Page 32





--------------------------------------------------------------------------------









being made as soon as possible thereafter). The Buyer and the Company each shall
(i) promptly supply the other party with any information which may be required
in order to effectuate such filings, (ii) respond as promptly as practicable to
any inquiries received from the United States Federal Trade Commission (FTC),
the Antitrust Division of the United States Department of Justice (DOJ), or by
any other Governmental Entity, and (iii) agree not to extend any waiting period
under the HSR Act or enter into any agreement with any Governmental Entity not
to consummate the transactions contemplated hereby, except with the prior
written consent of the other party (which consent shall not to be unreasonably
withheld, delayed or conditioned).
(b)    The Buyer and the Company each shall (i) promptly notify the other party
of any material communication between that party and the FTC, the DOJ or any
other Governmental Entity; (ii) consult with the other party, to the extent
practicable, in advance of participating in any substantive meeting or
discussion with the FTC, the DOJ, or any other Governmental Entity with respect
to any filings, investigation or inquiry concerning the transactions
contemplated hereby and, to the extent permitted by such Governmental Entity,
give the other party the opportunity to attend and participate thereat; (iii)
subject to applicable Law, discuss with and permit the other party (and its
counsel) to review in advance, and consider in good faith the other party’s
reasonable comments in connection with, any proposed filing or communication to
the FTC, the DOJ, or any other Governmental Entity concerning the transactions
contemplated hereby or relating to any investigation, inquiry or other
proceeding in connection with the transactions contemplated hereby; and (iv) to
the extent practicable and subject to applicable Law, furnish the other party
with copies of all written correspondence and communications between them and
their Affiliates and their respective representatives on the one hand, and any
Governmental Entity or members of their respective staffs on the other hand,
with respect to the transactions contemplated hereby.
(c)    Subject to Section 5.3(d) and upon the terms and conditions set forth
herein, each of the parties shall use reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to make effective as promptly as practicable, but in no event later
than the End Date, the transactions contemplated hereby (including, without
limitation, the Refinancing), including obtaining HSR clearance and approvals,
if any, from the Governmental Entities set forth on Schedule 5.3(a).
(d)    In furtherance and not in limitation of the foregoing, the Buyer shall
take any and all steps necessary to avoid or eliminate impediments or
objections, if any, that may be asserted with respect to the transactions
contemplated hereby under any antitrust Law so as to enable the parties hereto
to consummate the transactions contemplated hereby as promptly as practicable,
including (i) proposing, negotiating, committing to and effecting, by consent
decree, hold separate order or otherwise, the sale, divesture, disposition,
license of any of its assets, properties, businesses, rights, or product lines
of the Buyer or its Subsidiaries (other than the Company and its Subsidiaries
after the Closing), or any interests therein, and (ii) otherwise taking or
committing to take actions that after the Closing Date would limit the Buyer’s
freedom of action with respect to, or its or their ability to retain, one or
more of the assets, properties, businesses, rights, or product lines of the
Buyer or its Subsidiaries (other than the Company or its Subsidiaries), in each
case as may be required in order to avoid the entry of, or to effect the
dissolution of, any decree, order or judgment


Page 33





--------------------------------------------------------------------------------









(whether temporary, preliminary or permanent) that would restrain, prevent, or
delay the Closing. In addition, the Buyer shall use its best efforts to defend
through litigation on the merits any claim asserted in court by any party in
order to avoid entry of, or to have vacated or terminated, any decree, order or
judgment (whether temporary, preliminary or permanent) that would restrain,
prevent, or delay the Closing. Notwithstanding the foregoing, without the prior
written consent of the Company, the Buyer shall not (i) propose, negotiate, or
commit to effect, the sale, divesture, disposition, or license of any assets,
properties, businesses, rights, or product lines of the Company or its
Subsidiaries, or any interests therein, (ii) otherwise take or commit to take
actions that after the Closing Date would limit the Company’s or its
Subsidiaries’ freedom of action with respect to, or its or their ability to
retain, one or more of the assets, properties, businesses, rights, or product
lines of the Company or its Subsidiaries or (iii) take any action that it is
aware or should reasonably be aware (including consummating, or entering into
any agreement or arrangement to consummate, any transaction) would have the
effect of delaying, impairing or impeding the timely satisfaction of the
conditions to Closing.
(e)    The Buyer shall be solely responsible for and pay all fees payable in
connection with any filings made under antitrust Laws in connection with the
transactions contemplated hereby. Notwithstanding anything contained in this
Agreement to the contrary, the Buyer has the sole right to control and direct
all strategy in connection with the review of the transactions contemplated
hereby by any Governmental Entity, or any proceeding by, or negotiations with,
any Governmental Entity or other person relating to the approval of the
transactions contemplated hereby under applicable Laws and shall take the lead
in all meetings, discussions and communications with any Governmental Entity
relating thereto.
(f)    The Company shall file all notices to DDTC regarding its ITAR
registration in compliance with 22 C.F.R. § 112.4(b). The Buyer shall cooperate
with the Company in preparing all notices to DDTC. The Company shall keep Buyer
informed of all filings and notifications to DDTC. The Company shall use its
reasonable best efforts to resolve any request in connection with the Company’s
filings and notifications to DDTC.

Section 5.4    Financing.
(a)    Buyer shall use its reasonable best efforts to take, or cause to be
taken, all actions and do, or cause to be done, all things necessary, proper and
advisable to consummate and obtain the proceeds of the Financing prior to the
End Date on the terms and conditions described in the Commitment Letters,
including, in each case, using its reasonable best efforts to: (i) maintain in
effect the Commitment Letters; and (ii) comply with its obligations in the
Commitment Letters and the Definitive Agreements. The Buyer shall use its
commercially reasonable efforts to negotiate all of the definitive agreements
with respect to the Debt Financing (the Definitive Agreements) consistent with
the terms and conditions contained therein (including, as necessary, the “flex”
provisions contained in any related fee letter) or on other terms no less
favorable to the Company (including with respect to the conditionality thereof)
and all closing deliverables related thereto (including corporate resolutions,
organizational documents, certificates, opinions of counsel, borrowing base
certificates and other documents related thereto) on or prior to August 15, 2016
and enter into the Definitive Agreements and deliver such closing deliverables
on or prior such date.


Page 34





--------------------------------------------------------------------------------









In the event that all conditions contained in the Debt Commitment Letters have
been satisfied (or upon funding of the Equity Commitment will be satisfied),
Buyer shall (i) cause the Equity Financing to be funded, and (ii) upon and
subject to the funding of the Equity Financing, will cause the Lenders to fund
the Debt Financing to consummate the transactions contemplated by this Agreement
and the Company to pay related fees and expenses on the Closing Date. Buyer
shall comply with its obligations, and enforce its rights, under the Commitment
Letters. Buyer shall not, without the prior written consent of the Company (not
to be unreasonably withheld, conditioned or delayed): (A) permit any material
amendment, replacement, supplement or modification to, or any material waiver of
any provision or remedy under, the Commitment Letters (or, following entry into
the Definitive Agreements related to the financing, such Definitive Agreements)
if such amendment, modification, waiver or remedy (w) adds new (or otherwise
expands, amends or modifies any existing) conditions to the consummation of all
or any portion of the Financing, (x) reduces the amount of the Financing below
the amount required to consummate the transactions contemplated hereby, (y)
adversely affects the ability of Buyer to enforce its rights against other
parties to the Commitment Letters or the Definitive Agreements as so amended,
replaced, supplemented or otherwise modified, relative to the ability of Buyer
to enforce its rights against such other parties to the Commitment Letters as in
effect on the date hereof or in the Definitive Agreements, or (z) would
otherwise be reasonably expected to prevent, impede or delay the consummation of
the transactions contemplated by this Agreement, or to materially adversely
affect any other term material to the Existing Shareholders (as defined in the
Shareholders Agreement); or (B) terminate, or permit the termination of, any
Commitment Letter, unless such Commitment Letter is replaced with a new
commitment that, were it structured as an amendment to an existing Commitment
Letter, would satisfy the requirements of the foregoing clause (A). For the
avoidance of doubt, nothing herein shall prevent the Buyer from replacing or
amending the Debt Commitment Letters in order to add lead arrangers,
bookrunners, syndication agents or similar entities which had not executed the
Debt Commitment Letters as of the date hereof or as required pursuant to the
market flex provisions in the applicable fee letters. Buyer shall promptly
deliver to the Company copies of any such amendment, modification, supplement,
waiver or replacement. In the event that any portion of the Debt Financing
becomes unavailable, regardless of the reason therefor, Buyer will use its
reasonable best efforts to: (1) obtain alternative debt financing (in an amount
sufficient, when taken together with the proceeds from the Equity Financing, to
consummate the transactions contemplated by this Agreement and to pay related
fees and expenses) from the same or other sources that are on terms that are no
less favorable to the Company, and (2) promptly notify the Company of such
unavailability and the reason therefor. For the purposes of this Agreement, the
term Debt Commitment Letters shall be deemed to include any commitment letter
(or similar agreement) with respect to any alternative debt financing arranged
in compliance herewith (and any Debt Commitment Letter remaining in effect at
the time in question), as well as all amendments, modifications and supplements
permitted under this Agreement. Buyer shall provide the Company with prompt
notice of (I) any breach or default by any party to any Commitment Letters or
the Definitive Agreements of which Buyer becomes aware or (II) the receipt of
any written notice or other written communication from any financing source with
respect to any breach, default, termination or repudiation by any party to any
Commitment Letters or the Definitive Agreements of any provision thereof. Upon
written request, Buyer shall keep the Company reasonably informed on a
reasonably current basis of the status of its efforts to consummate the
Financing.


Page 35





--------------------------------------------------------------------------------









(b)    Prior to the Closing, the Company shall, and shall cause its Subsidiaries
to, use reasonable best efforts to cause their respective directors, officers,
employees, consultants and advisors, including legal and accounting advisors, to
provide to Buyer all reasonable cooperation as is (x) reasonably requested by
Buyer and (y) necessary and customary to assist Buyer in connection with the
Financing (which term, for purposes of this Section 5.4(b), shall include any
alternate financing, including any debt securities issued in lieu of the Debt
Financing), including (i) participation by senior management in, and preparation
of materials for, lender meetings, rating agency presentations, lender
conference calls and due diligence sessions; (ii) furnishing the Buyer, the
Sponsor and the Financing Sources with pertinent information regarding the
Company and its Subsidiaries requested in connection with the Debt Financing,
including (A) the Required Information and (B) only to the extent required under
the terms of the Senior Debt Commitment Letter and requested by the Buyer (if
not previously delivered), the unaudited financials of the Company as of June
30, 2016; (iii) assisting the Buyer and its Financing Sources in the preparation
of (A) a customary confidential information memorandum pertaining to the Debt
Financing and (B) materials for rating agency and lender presentations; (iv) the
delivery of customary authorization letters that authorize the distribution of
the confidential information memorandum to prospective lenders, which letters
shall contain a customary “10b-5” representation by the Company with respect to
the Company and its Subsidiaries and contain a representation that the
public-side version does not include material non-public information about the
Company and its Subsidiaries or their securities; (v) preparing any pro forma
financial statements required in connection with the Senior Debt Commitment
Letter; (vi) using reasonable best efforts, prior to the commencement of the
Marketing Period, to procure public corporate ratings in respect of the Company
and public ratings of the facilities contemplated by the Senior Debt Commitment
Letters from each of Standard & Poor’s Financial Services LLC and Moody’s
Investors Service, Inc.; (vii) ensuring that there are no competing issues,
offerings, arrangements or placements of debt securities or syndicated
commercial bank or other credit facilities of the Company or its Subsidiaries
being offered, placed or arranged between the date of this Agreement and the
Closing Date, other than replacements, extensions and renewals of any existing
indebtedness of the Company and its subsidiaries that matures prior to the
Closing Date, any indebtedness incurred in the ordinary course of business of
the Company and its subsidiaries for capital expenditures and working capital
purposes and any other indebtedness of the Company and its Subsidiaries
permitted to be incurred under the Senior Debt Commitment Letter; (viii)
providing all documentation and information reasonably requested by the Buyer
relating to the Company and its Subsidiaries required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act; (ix) if
requested by the Buyer, using commercially reasonable efforts to ensure that any
syndication efforts in connection with the Debt Financing benefit from the
Company’s existing lending and investment banking relationships; (x) using
commercially reasonable efforts to obtain required consents, customary surveys,
legal opinions and title insurance as necessary and customary for financings
similar to the Debt Financing, if reasonably requested by the Buyer; (xi) except
as may be prohibited by contract or required to preserve legal privilege,
providing due diligence materials to potential Financing Sources in connection
with the Debt Financing; (xii) taking such actions as are reasonably requested
by Buyer and necessary to (A) permit the prospective lenders involved in the
Debt Financing to evaluate the Company’s current assets, cash management and
accounting systems, policies and procedures relating thereto for the purpose of
establishing collateral arrangements to the extent customary and reasonable, (B)
at the


Page 36





--------------------------------------------------------------------------------









Closing, to the extent required by the Debt Commitment Letters, establish bank
and other accounts and blocked account agreements and lock box arrangements in
connection with the foregoing and (C) enable the Financing Sources for any
asset-based facilities to conduct field examinations, asset appraisals and other
diligence customary for such facilities; (xiii) entering into (on the Closing
Date) and assisting Buyer and its Financing Sources in the negotiation,
preparation, execution and delivery of the Definitive Agreements and closing
deliverables related thereto (including corporate resolutions, organizational
documents, certificates, opinions of counsel, borrowing base certificates and
other documents related thereto) and facilitating the creation and perfection of
security interests; (xiv) obtaining such consents, approvals and authorizations
which may be reasonably requested by Buyer in connection with the Debt
Financing; and (xv) taking such other actions as are reasonably requested by the
Buyer to facilitate the satisfaction on a timely basis of all conditions to the
Debt Financing that are within their control; provided that the effectiveness of
any documentation executed by the Company or any of its Subsidiaries with
respect thereto shall be subject to, and delivered and effective only upon, the
consummation of the Closing; provided further that nothing herein shall require
the Company to provide such cooperation to the extent it would (i) require it to
take any action that it reasonably believes would cause any representation,
warranty, covenant or other obligation in this Agreement to be breached or any
condition to closing hereunder to fail to be satisfied or (ii) result in a
breach of any agreement with respect to the Existing Indebtedness or any other
contract to which the Company or any of its Subsidiaries is a party. At Closing,
the Company shall assume all of the rights, interest, obligations and
liabilities of the Initial Borrower under the Definitive Documents and the
Initial Borrower shall be fully released from all obligations and liabilities
with respect thereto.
(c)    The parties hereby agree that if the Buyer is required to fund any
additional amounts at the Closing to satisfy the obligations to consummate the
other transactions contemplated by this Agreement and to pay all related fees
and expenses, including any ticking fees, (a Closing Date Funding Increase),
including where the Initial Borrower exercises its rights under the Debt
Commitment Letters to fund additional amounts under the Debt Financing on the
Closing Date in an amount to fund any additional original issue discount or
upfront fees payable pursuant to the “market flex” provisions of the Fee Letter
dated as of the date hereof and delivered in connection with the Senior Debt
Commitment Letter, then such Closing Date Funding Increase shall be incurred:
first, under the facilities provided for by the Junior Debt Commitment Letter in
an amount not to exceed $15,000,000 (the Junior Facilities) to the extent
permitted pursuant to the terms of the Senior Debt Commitment Letter, and,
second, solely to the extent that the amount of the Closing Date Funding
Increase exceeds such amount, by an additional equity contribution by the Buyer
not exceeding the remaining amount required to be funded (and at the Final Per
Share Price); provided, however, that the other shareholders of the Company
shall be entitled to contribute their pro rata share of any such amount required
to be funded in equity and the number of Ordinary Shares issuable to the Buyer
at Closing shall only be adjusted to reflect such additional equity contribution
to the extent that any shareholder fails to contribute its pro rata share.
Notwithstanding anything to contrary in this Section 5.4(c), a Closing Date
Funding Increase shall be incurred first under the “asset-based” revolving
facility provided for by the Senior Debt Commitment Letter (the ABL Facility) in
an aggregate amount, together with all other draws under the ABL Facility, not
to exceed $10,000,000, solely for the amount of the Closing Date Funding
Increase due to changes in the working capital of the Company and its
Subsidiaries occurring in the ordinary course of business


Page 37





--------------------------------------------------------------------------------









(it being agreed that any such incurrence in excess of $4,250,000 shall be due
solely to temporary changes in working capital, and that any change which the
Chief Financial Officer of the Company reasonably expects to repay within 30
calendar days of the Closing Date shall be considered temporary).

Section 5.5    Amendments to Memorandum and Articles of Association. The Company
shall use its reasonable best efforts to cause its shareholders to pass a
special resolution to adopt at, and conditional upon, the Closing, the Amended
and Restated Memorandum and Articles.

Section 5.6    Management Incentive Plan. Effective as of the Closing, the
Company shall adopt and approve a management incentive plan consistent with the
terms and conditions set forth on Exhibit C hereto (the MIP) and shall reserve
an aggregate number of Shares (as defined in the Amended and Restated Memorandum
and Articles) for sale and issuance pursuant to the MIP in accordance with the
terms thereof. In addition, stock options previously issued by the Company under
its 2008 Long-Term Incentive Plan and remaining outstanding as of the Closing
shall be subject to the treatment described on Exhibit C hereto.

Section 5.7    Further Assurances. Each of the parties shall, and shall cause
their respective affiliates to, execute such documents and perform such further
acts as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement, including negotiating in good faith a definitive
Shareholder Instrument.

ARTICLE 6
    
CONDITIONS TO CLOSING

Section 6.1    Conditions to Obligations of the Buyer and the Company. The
obligations of the Buyer and the Company to consummate the transactions
contemplated hereby are subject to the satisfaction of the following conditions:
(a)    No Governmental Entity of competent jurisdiction shall have enacted any
Law or issued any order which shall be in effect and which would make the
Company’s issuance or sale to the Buyer, or the Buyer’s purchase, of the
Purchased Shares illegal or would otherwise prohibit such issuance, sale or
purchase, or would make illegal or would otherwise prohibit the consummation of
the transactions contemplated hereby;
(b)    Any applicable waiting period under the HSR Act relating to the Buyer’s
purchase of the Purchased Shares shall have expired or been terminated, and (ii)
all waiting periods (and any extensions thereof) set forth on Schedule 5.3(a)
that are required to be terminated or expired prior to the Closing shall have
terminated or expired, and all approvals set forth on Schedule 5.3(a) that are
required to be obtained prior to the Closing shall have been obtained, or deemed
to have been obtained;
(c)    The Senior Debt Financing shall be available to be funded at the Closing
(assuming that the Equity Commitment and Debt Financing under the Junior
Facilities are funded at the Closing) pursuant to the Senior Debt Commitment
Letters on terms no less favorable to the Company in any


Page 38





--------------------------------------------------------------------------------









material respect than the terms set forth in the Senior Debt Commitment Letters,
and to the extent that any terms are not set forth in the Senior Debt Commitment
Letters, on customary terms reasonably satisfactory to the Buyer and on terms
that do not materially adversely affect any term material to the Existing
Shareholders (as defined in the Shareholders Agreement); and
(d)    The (x) Debt Repayment Conditions shall have been satisfied and (y)
Company shall have provided to the Buyer the items described in Section 2.3(c).

Section 6.2    Additional Conditions to Obligations of the Buyer. The obligation
of the Buyer to consummate the transactions contemplated hereby is subject to
the satisfaction of the following further conditions:
(a)    The representations and warranties of the Company contained in Sections
3.5 shall be true and correct in all respects, except for inaccuracies that are
of a de minimis nature, as of the date hereof and as of the Closing Date as
though made as of the Closing Date (except for representations and warranties
that address matters only as of a specific date, which representations and
warranties shall continue as of the Closing Date to be true and correct as of
such specific date, except for inaccuracies that are of a de minimis nature).
All other representations and warranties of the Company contained in Article 3
hereof shall be true and correct in all respects (disregarding all
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect or any correlative term) as of the date hereof and as of
the Closing Date as though made as of the Closing Date (except for
representations and warranties that are so modified and which address matters
only as of a specific date, which representations and warranties shall continue
as of the Closing Date to be true and correct as of such specific date) except
to the extent that the failure to be so true and correct, individually or in the
aggregate, has not had and would not have a Material Adverse Effect;
(b)    The Company shall have performed and complied in all material respects
with all agreements and covenants required by this Agreement to be so performed
or complied with by the Company at or prior to the Closing;
(c)    Since the date of this Agreement, there has not occurred a Material
Adverse Effect;
(d)    The Buyer shall have received each of the closing deliverables set forth
in Section 7.1; and
(e)    The conditions to Closing set forth in Schedule 6.2(e) shall have been
satisfied.

Section 6.3    Additional Conditions to Obligations of the Company. The
obligation of the Company to consummate the transactions contemplated hereby is
subject to the satisfaction of the following further conditions:
(a)    The representations and warranties of the Buyer contained in Article 4
hereof shall be true and correct as of the date of this Agreement and as of the
Closing Date as though made as of the Closing Date (except for representations
and warranties which address matters only as of a specific date, which
representations and warranties shall continue as of the Closing Date to be true


Page 39





--------------------------------------------------------------------------------









and correct as of such specific date), except to the extent that the failure to
be so true and correct would not reasonably be expect to have a material adverse
effect on the ability of the Buyer, in a timely manner, to perform its
obligations hereunder or to consummate the transactions contemplated hereby;
(b)    The Buyer shall have performed and complied in all material respects with
all agreements and covenants required by this Agreement to be so performed or
complied with by the Buyer at or prior to the Closing; and
(c)    The Company shall have received each of the closing deliverables set
forth in Section 7.1.

ARTICLE 7
    
DELIVERIES AT CLOSING

Section 7.1    Deliveries by the Company. At the Closing, the Company shall
deliver or cause to be delivered to the Buyer:
(a)    a certificate signed by a director or officer of the Company to the
effect set forth in Section 6.2(a), Section 6.2(b) and Section 6.2(c);
(b)    a copy of the resolutions of the directors of the Company to authorize
this Agreement and the issuance of the Purchased Shares;
(c)    a copy of the register of members of the Company reflecting the ownership
of the Purchased Shares by the Buyer
(d)    evidence that the Buyer’s nominees to the Board of Directors of the
Company shall have been duly nominated and appointed in accordance with the
Shareholders Agreement and the Memorandum and Articles of Association or the
Amended and Restated Memorandum and Articles, as applicable;
(e)    a duly executed copy of the Shareholders Agreement;
(f)    a duly executed copy of the Amended and Restated Paine Management
Agreement, in substantially the form attached hereto as Exhibit D;
(g)    a duly executed copy of the management letter agreement with the Buyer or
one of its Affiliates, in substantially the form attached hereto as Exhibit E;
and
(h)    a duly executed copy of the Registration Rights Agreement, in
substantially the form attached hereto as Exhibit F;
(i)    a copy of the special resolution of the shareholder(s) of the Company
approving the adoption by the Company of the Amended and Restated Memorandum and
Articles; and
(j)    the Company shall make such other deliveries as are contemplated by
Section 2.3.


Page 40





--------------------------------------------------------------------------------










Section 7.2    Deliveries by the Buyer. At the Closing, the Buyer shall deliver
or cause to be delivered to the Company:
(a)    an officer’s certificate signed by a senior officer of the Buyer to the
effect set forth in Section 6.3(a) and Section 6.3(b); and
(b)    the Buyer shall make such other deliveries as are contemplated by Section
2.3.

ARTICLE 8
    
TERMINATION

Section 8.1    Termination Events. This Agreement shall terminate upon the
Closing and may be terminated prior to the Closing:
(a)    at any time, by mutual written agreement of the Company and the Buyer;
(b)    at any time, by either the Company or the Buyer by written notice to the
other party if a Law enacted, or order issued, by a Governmental Entity of
competent jurisdiction which would make the Buyer’s purchase of the Purchased
Shares illegal or would otherwise prohibit such purchase or would make illegal
or would otherwise prohibit the consummation of the transactions contemplated
hereby shall be in effect and have become final and non-appealable;
(c)    by written notice to the Company from the Buyer if there is a material
breach of any representation, warranty, covenant or agreement on the part of the
Company set forth in this Agreement, such that the conditions specified in
Section 6.1or Section 6.2 would not be satisfied at the Closing, except that, if
such material breach is curable by the Company on or prior to the End Date,
then, as long as the Company continues to use reasonable best efforts to cure
such material breach, such termination shall not be effective, and such
termination shall become effective only if such breach is not cured on or prior
to the End Date; provided, however, that the right to terminate this Agreement
under this Section 8.1(c) shall not be available to the Buyer if the Buyer is
then in material breach of this Agreement;
(d)    by written notice to the Buyer from the Company if there is a material
breach of any representation, warranty, covenant or agreement on the part of the
Buyer set forth in this Agreement, such that the conditions specified in Section
6.1 or Section 6.3 would not be satisfied at the Closing, except that, if such
material breach is curable by the Buyer on or prior to the End Date, then, as
long as the Buyer continues to use its reasonable best efforts to cure such
material breach, such termination shall not be effective, and such termination
shall become effective only if such breach is not cured on or prior to the End
Date; provided, however, that the right to terminate this Agreement under this
Section 8.1(d) shall not be available to the Company if the Company is then in
material breach of this Agreement; or
(e)    by either the Company or the Buyer, by written notice to the other party,
if the conditions to Closing set forth in Article 6 have not been satisfied or
waived (except for those conditions that by their nature are to be satisfied at
the Closing) on or before October 31, 2016 (the


Page 41





--------------------------------------------------------------------------------









End Date ) and the party seeking to terminate this Agreement pursuant to this
Section 8.1(e) shall not have breached its obligations in any manner that shall
have been the primary cause of or resulted in the failure to consummate the
transactions contemplated by this Agreement on or before the End Date.

Section 8.2    Effect of Termination. If this Agreement is validly terminated as
permitted by Section 8.1, the provisions of this Agreement shall immediately
become void and of no further force and effect (other than this Section 8.2,
Article 9 and the Confidentiality Agreement), and there shall be no liability on
the part of the Buyer or the Company to one another, except for fraud or knowing
and willful breaches of any covenant or agreement contained in this Agreement
prior to the time of such termination.

Section 8.3    Buyer Termination Fee
(a)    Buyer shall pay to the Company a fee of $15,000,000 plus all reasonable
fees, expenses and indemnity and other payments (if any) owing any Person by the
Company and its Subsidiaries in connection with the Financing (including to the
Financing Sources) (such fee and other amounts, collectively, the Termination
Fee) if this Agreement is terminated pursuant to Section 8.1 (other than
Sections 8.1(b) and 8.1(c)) and, at the time of such termination, (x) (i) the
condition to Closing set forth in Section 6.1(c) shall not have been satisfied
(other than where the failure to satisfy such condition has resulted from the
Company’s failure to comply in any material respect with its obligations under
Section 5.4(b)(ii)(B)), and (ii) all other conditions to Closing set forth in
Sections 6.1 and 6.2 shall have been satisfied (other than the conditions to
Closing set forth in Section 6.1(d) and 6.2(d) (to the extent the actions and
deliveries referred to in Sections 6.1(d) and 6.2(d) would only be undertaken in
connection with a Closing following the satisfaction or waiver of the other
conditions in Article VI) and those conditions that, by their nature, are to be
satisfied at (but not contingent upon) the Closing but subject to the
satisfaction of such conditions) or (y) (i) all of the conditions to Closing set
forth in Sections 6.1 and 6.2 shall have been satisfied (other than the
condition to Closing set forth in Sections 6.1(d) and 6.2(d) (to the extent the
actions and deliveries referred to in Sections 6.1(d) and 6.2(d) would only be
undertaken in connection with a Closing following the satisfaction or waiver of
the other conditions in Article VI) and those conditions that, by their nature,
are to be satisfied at the Closing but subject to the satisfaction of such
conditions) and (ii) Buyer fails to consummate the transactions contemplated by
this Agreement on the date the Closing should have occurred pursuant to Section
2.2. Any such Termination Fee due under this Section 8.3(a) shall be paid by
wire transfer of immediately available funds on the Business Day immediately
following the date of termination of this Agreement.
(b)    Notwithstanding anything to the contrary in this Agreement, in the event
that Termination Fee is payable in accordance with the terms of this Agreement,
the Company’s receipt of the Termination Fee pursuant to this Section 8.3 shall,
subject to Section 10.2, be the sole and exclusive remedy of the Company against
Buyer or the Financing Sources, or any of their respective former, current, or
future general or limited partners, stockholders, managers, members, directors,
officers, affiliates, agents, representatives, successors or assigns for any
loss suffered as a result of any breach of any covenant or agreement in this
Agreement or the failure of the transactions contemplated by this Agreement, and
upon payment of such amounts, none of Buyer or the Financing Sources, or any of
their respective former, current, or future general or limited partners,
stockholders, managers, members, directors, officers, affiliates, agents,
representatives, successors or assigns


Page 42





--------------------------------------------------------------------------------









shall have any further liability or obligation relating to or arising out of
this Agreement or the transactions contemplated by this Agreement. Each of the
Company and Buyer acknowledges and agrees that the agreements contained in
Section 8.3(a) are an integral part of the transactions contemplated hereby, and
that, without these agreements, the Company would not enter into this Agreement
and the parties expressly acknowledge and agree that in the event that the
Company is paid the Termination Fee, the receipt of the Termination Fee by the
Company shall not be deemed a penalty, but shall be deemed to be liquidated
damages for any and all losses suffered or expenses incurred by the Company in a
reasonable amount that will compensate the Company in the circumstances in which
such fee is payable for the efforts and resources expended by the Company and
its Affiliates, and its and their representatives, and the opportunities
foregone by the Company, while negotiating this Agreement and in reliance on
this Agreement and on the expectation of the consummation of the Closing, which
amount would otherwise be impossible to calculate with precision. If Buyer fails
promptly to pay the amount due pursuant to Section 8.3(a), and, in order to
obtain such payment, the Company commences a claim that results in a judgment or
order in its favor for such payment, Buyer shall pay to the Company all
out-of-pocket costs and expenses in connection with such claim, together with
interest on the amount of such payment from the date such payment was required
to be made until the date of payment at a rate per annum equal to the prime
interest rate published in The Wall Street Journal on the date such interest
begins accruing.
(c)    This Section 8.3 shall not limit the ability of the parties to enforce
the Confidentiality Agreement nor shall it limit the right of the parties to
seek specific performance of this Agreement pursuant to Section 10.2 prior to
the termination of this Agreement in accordance with its terms; provided that
under no circumstances shall the Company be permitted or entitled to receive
both a grant of specific performance and monetary damages, including all or any
portion of the Termination Fee.

ARTICLE 9
    
OTHER AGREEMENTS

Section 9.1    Other Matters. The Parties hereby agree to the provisions set
forth on Annex 9, which are hereby incorporated herein by reference.

ARTICLE 10
    
MISCELLANEOUS

Section 10.1    Survival; Recourse. The representations and warranties of the
Company contained herein shall not survive the Closing and shall thereupon
terminate, and no Action for any breach thereof, or failure of any
representation or warranty to be true and correct, or to recover damages in
respect of any breach or failure to be true and correct, shall survive, or be
available after, the Closing. All covenants and agreements contained herein
shall not survive the Closing and shall thereupon terminate. The parties agree
that, following the Closing, the Buyer shall have no recourse against the
Company or any of its shareholders, or any of its or their respective
Affiliates, nor any officer, director, employee or representative of any of the
foregoing, in respect of any breach of this Agreement.


Page 43





--------------------------------------------------------------------------------










Section 10.2    Enforcement. (a)    Subject to Section 10.2(b), the parties
hereto agree that irreparable damage would occur, and that the parties would not
have any adequate remedy at law, in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. Subject to Section 10.2(b), it is accordingly agreed that
the parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to specifically enforce the terms and provisions
of this Agreement, without proof of actual damages or otherwise, in addition to
any other remedy to which any party is entitled at law or in equity. Each party
agrees to waive any requirement for the securing or posting of any bond in
connection with such remedy. The parties further agree not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to law or
inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy. To the extent any party hereto brings an
action, suit or proceeding to enforce specifically the performance of the terms
and provisions of this Agreement (other than an action to enforce specifically
any provision that expressly survives termination of this Agreement), the End
Date shall automatically be extended to (i) the twentieth (20th) Business Day
following the resolution of such action, suit or proceeding or (ii) such other
time period established by the court presiding over such action, suit or
proceeding.
(b)    Notwithstanding anything in this Agreement to the contrary, the parties
hereby acknowledge and agree that the Company shall be entitled to seek specific
performance to cause the Buyer to obtain the Equity Financing on the terms and
conditions of the Equity Commitment Letter, to cause the Junior Lenders to fund
under the Junior Debt Commitment Letter and to cause the Buyer to effect the
Closing in accordance with Section 2.2 only in the event that (i) all of the
conditions in Section 6.1 and Section 6.2 (other than those conditions that, by
their nature, are to be satisfied at the Closing (including Section 6.2(d)) but
subject to the satisfaction or waiver of such conditions) are satisfied or
waived at the time when the Closing would have occurred pursuant to the terms
hereof and remain satisfied or waived, (ii) the Buyer fails to complete the
Closing by the date the Closing is required to have occurred pursuant to Section
2.2, and (iii) the Company has confirmed in writing that if specific performance
is granted and the Debt Financing and the Equity Financing are funded, then the
Closing will occur; provided that in no event shall the Company be entitled to
seek specific performance directly against the Financing Sources to cause the
Financing Sources to fund under the Senior Debt Commitment Letter.

Section 10.3    Publicity. The Company and the Buyer agree that, no public
release or announcement concerning this Agreement or any of the transactions
contemplated hereby shall be issued or made by or on behalf of any party without
the prior consent of the other party hereto, except that the Company and its
Affiliates may make announcements from time to time to their respective
employees, customers, suppliers and other business relations and otherwise as
they may reasonably determine is necessary to comply with applicable Law
(including applicable securities Laws or the rules or regulations of any
applicable securities exchange).

Section 10.4    Headings. Headings of articles, sections and paragraphs of this
Agreement are inserted for convenience of reference only and shall not affect
the interpretation or be deemed to constitute a part hereof.


Page 44





--------------------------------------------------------------------------------










Section 10.5    Severability. In the event that any one or more of the
provisions contained in this Agreement or in any other instrument referred to
herein shall, for any reason, be held to be invalid, illegal or unenforceable,
such illegality, invalidity or unenforceability shall not affect any other
provisions of this Agreement.

Section 10.6    Benefit of the Agreement. Nothing expressed by or mentioned in
this Agreement is intended or shall be construed to give any person other than
the parties hereto and their respective successors and permitted assigns any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of the parties hereto and their respective successors and permitted
assigns. Notwithstanding the foregoing, the Financing Sources shall be express
third-party beneficiaries of this Section 10.6 and Sections 10.2, 10.8, 10.12,
10.13 and 10.14. No assignment of rights or obligations under this Agreement
shall be permitted without the prior written consent of the other party hereto
and any such assignment shall be void, except any assignment by the Buyer to an
affiliate of the Buyer (provided that no such assignment shall relieve the Buyer
of any of its obligations under this Agreement).

Section 10.7    Notices. Any notice or other communications required or
permitted hereunder shall be deemed to be sufficient and received if contained
in a written instrument delivered in person or by courier or duly sent by first
class certified mail, postage prepaid, or by facsimile addressed to such party
at the address or facsimile number set forth below:
if to the Company:


WireCo WorldGroup
2400 W. 75th Street
Prairie Village, KS 66208
Facsimile: (816) 270-4707
Attention: Brian Block


with a copy to:


Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY 10022
Facsimile: (212) 277-4001
Attention: Mitchell Presser


if to the Buyer:


Onex Wildcat LLC
c/o Onex Partners Advisor LP
161 Bay Street
Toronto, ON M5J 2S1
Facsimile: (416) 362-5765
Attention: Kosty Gilis


Page 45





--------------------------------------------------------------------------------











with a copy to (which shall not constitute notice):


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Facsimile: (212) 859-4000
Attention: Christopher Ewan; David Shaw


or, in any case, at such other address or facsimile number as shall have been
furnished in writing by such party to the other parties hereto. All such
notices, requests, consents and other communications shall be deemed to have
been received (a) in the case of personal or courier delivery, on the date of
such delivery, (b) in the case of mailing, on the fifth business day following
the date of such mailing and (c) in the case of facsimile, when received.

Section 10.8    Amendments and Waivers. Neither this Agreement nor any provision
hereof may be amended, modified, changed, waived or discharged except by an
instrument in writing signed by each of the parties hereto. Notwithstanding
anything in this Agreement to the contrary, Sections 10.2, 10.6, 10.12, 10.13,
10.14 and this Section 10.8 (and any provision of this Agreement to the extent
an amendment, modification, waiver or termination of such provision would modify
the substance of any such Section) may not be amended, modified, waived or
terminated in a manner that materially and adversely affects the Financing
Sources without the prior written consent of the Financing Sources materially
adversely affected thereby. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

Section 10.9    Schedules and Annexes. The Schedules and Annexes referenced
herein are a part of this Agreement as if fully set forth herein. All references
herein to Schedules and Annexes shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require. Any disclosure made by a
party in the Schedules (including the Disclosure Schedules) with reference to
any section or schedule of this Agreement shall be deemed to be a disclosure
with respect to all other sections or schedules to which the relevance of such
disclosure is reasonably apparent on the face of such disclosure. Certain
information set forth in the Schedules is included solely for informational
purposes and may not be required to be disclosed pursuant to this Agreement. The
disclosure of any information shall not be deemed to constitute an
acknowledgment that such information is required to be disclosed in connection
with the representations and warranties made in this Agreement, nor shall such
information be deemed to establish a standard of materiality.

Section 10.10    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

Section 10.11    Expenses. Schedule 10.11 sets forth the allocation of out of
pocket costs and expenses of outside advisers (including attorneys, accountants
and financial advisers) incurred by


Page 46





--------------------------------------------------------------------------------









or on behalf of each of the Company, the Buyer and the existing shareholders of
the Company in connection with the negotiation and execution of this Agreement
and the consummation of the transactions contemplated hereby (the Professional
Fees) and the aggregate estimated amount of Professional Fees that each of the
Company, the Buyer and such Existing Shareholders have included in respect of
their respective advisors in the Sources and Uses Schedule. The Parties agree
that, in the event that the Closing occurs, all Professional Fees shall be paid
for out of the proceeds payable in connection with the transactions contemplated
hereby up to the amount set forth on Schedule 10.11; provided, however, that if
(i) the Professional Fees of any Person other than the Company exceeds the total
amount of Professional fees attributable to such Person on Schedule 10.11, then
such Person shall be responsible for such excess and (ii) the Professional Fees
incurred by the Company exceeds the total amount of Professional fees
attributable to the Company on Schedule 10.11, then such excess shall be funded
at the Closing, by an additional equity contribution by the Buyer not exceeding
the remaining amount required to be funded (and at the Final Per Share Price);
provided, however, that the other shareholders of the Company shall be entitled
to contribute their pro rata share of any such amount required to be funded in
equity and the number of Ordinary Shares issuable to the Buyer at Closing shall
only be adjusted to reflect such additional equity contribution to the extent
that any shareholder fails to contribute its pro rata share. Except as otherwise
expressly set forth herein (including the foregoing sentence, each party hereto
shall bear its own expenses incurred in connection with this Agreement and the
transactions contemplated hereby.

Section 10.12    Financing Sources. Notwithstanding anything herein to the
contrary, the Company (on behalf of itself, each of its affiliates and any of
their and their affiliates’ respective equity-holders, partners, members,
affiliates, directors, officers, employees, agents and representatives) hereby
waives any rights or claims against the Financing Sources in connection with
this Agreement or the Debt Financing, whether at law or equity, in contract, in
tort or otherwise and each of the Company (on behalf of itself, each of its
subsidiaries and any of their respective equity-holders, partners, members,
affiliates, directors, officers, employees, agents and representatives
(collectively with the Company, the Company Related Parties)) agrees not to
commence (and if commenced agrees to dismiss or otherwise terminate) any
proceeding against any Financing Source in connection with this Agreement or the
transactions contemplated hereby (including any proceeding relating to the Debt
Financing). In furtherance and not in limitation of the foregoing waiver, it is
agreed that no Financing Source shall have any liability for any losses to the
Company or any subsidiary thereof (or any of their respective equity-holders,
partners, members, affiliates, directors, officers, employees, agents and
representatives) in connection with this Agreement or the transactions
contemplated hereby, and no Financing Source shall be subject to any special,
consequential, punitive or indirect damages or damages of a tortious nature. In
no event shall the Company or any of its Affiliates, and the Company agrees not
to and to cause its Affiliates not to, (a) seek to enforce this Agreement
against, make any claims for breach of this Agreements against, or seek to
recover monetary damages from, any Financing Source of (b) seek to enforce the
commitments against, make any claims for breach of the Debt Financing
commitments against, or seek to recover monetary damages from, or otherwise sue,
the Financing Sources for any reason, including in connection with the Debt
Financing commitments or the obligations of the lenders thereunder. Nothing in
this Section 10.12 shall in any way expand the circumstances in which the Buyer
may be liable under this Agreement or as a result of the transactions
contemplated hereby (including as a result of the Debt Financing). Nothing in
this Section 10.12 shall in any way


Page 47





--------------------------------------------------------------------------------









limit or qualify the liabilities of the Financing Sources and the other parties
to the Financing (or the definitive documents entered into pursuant thereto) to
each other thereunder or in connection therewith.

Section 10.13    Governing Law. This Agreement and all controversies arising out
of or relating to it (including but not limited to any controversies arising out
of or relating in any way to the Debt Financing or the performance thereof or
the transactions contemplated thereby) shall be governed by, and construed in
accordance with, the Laws (excluding conflict of Laws rules and principles that
would cause the application of the laws of another state, province or
jurisdiction) of the State of New York applicable to agreements made and to be
performed entirely within such State, including all matters of construction,
validity and performance.

Section 10.14    Jurisdiction: No Jury Trial. Each of the Buyer and the Company
(on behalf of itself and the Company Related Parties) hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the federal
and state courts located in New York County in the State of New York for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby, including but not limited to any dispute
arising out of or relating in any way to the Debt Financing or the performance
thereof or the transactions contemplated thereby (and agree not to commence any
action, suit or proceeding relating thereto except in such courts, and further
agree that service of any process, summons, notice or document by U.S.
registered mail to its address set forth above shall be effective service of
process for any action, suit or proceeding brought against such party in any
such court). Each of the Buyer and the Company (on behalf of itself and the
Company Related Parties) hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby (including the Debt
Financing) in the federal and state courts located in New York County in the
State of New York, and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE BUYER AND THE COMPANY (ON BEHALF OF ITSELF AND THE COMPANY RELATED
PARTIES) HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER IN ANY MATTERS ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY OR
ANY AGREEMENT OR OTHER ARRANGEMENT ENTERED INTO WITH ANY FINANCING SOURCE.

Section 10.15    Entire Agreement. This Agreement (including the schedules
hereto), together with the Confidentiality Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.






Page 48





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




WIRECO WORLDGROUP (CAYMAN) INC.






By:    /s/ Chris Ayers________________
Chris Ayers
President and Chief Executive Officer








ONEX WILDCAT LLC






By:    /s/ Robert Le Blanc_____________
Robert Le Blanc
Authorized Signatory














Page 49



